--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT
 

--------------------------------------------------------------------------------



by and among



CRC ACQUISITION CO. LLC,


NET PERCEPTIONS, INC.,


and


SIG ACQUISITION CORP.
 

--------------------------------------------------------------------------------

 
Dated as of September 22, 2006
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Section
 
Page
       
1.
DEFINITIONS
 
1
       
2.
PURCHASE AND ASSIGNMENT OF ASSETS OF SELLER
12
 
2.1.
Assets Purchased
12
 
2.2.
Retained Assets
13
 
2.3.
Purchase Price and Costs
14
 
2.4.
Closing and Post-Closing Adjustment
15
       
3.
ASSUMPTION OF LIABILITIES
17
 
3.1.
Assumed Liabilities
17
 
3.2.
Contracts
17
 
3.3.
Prorated
18
 
3.4.
No Further Assumption; Non-Assumed Liabilities
18
       
4.
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO SELLER AND THE PURCHASED ASSETS
18
 
4.1.
Organizational Matters Regarding Seller and the Wilmington
18
 
4.2.
Governmental Consents
19
 
4.3.
Financial
19
 
4.4.
Absence of Certain Changes
20
 
4.5.
Powers of Attorney
20
 
4.6.
Litigation; Disputes
21
 
4.7.
Licenses; Compliance With Laws and Regulations
21
 
4.8.
Title to and Condition of Property
21
 
4.9.
Taxes
23
 
4.10.
Contracts and Commitments
23
 
4.11.
Intellectual Property
24
 
4.12.
Environmental Matters
26
 
4.13.
Transactions with Affiliates; Related Parties
27
 
4.14.
Benefit Plans
27
 
4.15.
Product Warranties; Products
28
 
4.16.
Inventory
28
 
4.17.
Accounts Receivable and Bad Debts
29
 
4.18.
Employees
29
 
4.19.
Necessary Property
29
 
4.20.
Labor
30
 
4.21.
Guaranties
31
 
4.22.
Customers and Suppliers; Supplies
31
 
4.23.
Absence of Certain Business Practices
31
 
4.24.
Insolvency
32
 
4.25.
Banking Relationships
32
 
4.26.
Brokerage
32
 
4.27.
FIRPTA
32


i

--------------------------------------------------------------------------------

 


5.
REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASER AND PURCHASER PARENT.
33
 
5.1.
Organizational Matters Regarding Purchaser and Purchaser Parent
33
 
5.2.
Governmental Consents
33
 
5.3.
Litigation
34
 
5.4.
Brokerage
34
       
6.
CLOSING
34
 
6.1.
Closing Date
34
 
6.2.
Closing Deliveries
34
       
7.
COVENANTS AND AGREEMENTS OF SELLER
37
 
7.1.
Access to Information and Records; Assistance
37
 
7.2.
Conduct of Business Pending the Closing
37
 
7.3.
Exclusivity
40
 
7.4.
Interim Financial Statements
41
 
7.5.
Further Acts
41
 
7.6.
Payment of Certain Indebtedness
42
 
7.7.
Restrictive Covenants
42
 
7.8.
Wilmington Acquisition
43
 
7.9.
Enterprise Zone Agreement
43
 
7.10.
State Tax Clearances
43
       
8.
COVENANTS AND AGREEMENTS OF PURCHASER
43
 
8.1.
Further Acts
43
       
9.
MUTUAL COVENANTS AND AGREEMENTS
44
 
9.1.
Publicity
44
 
9.2.
Disclosure of Certain Matters.
44
 
9.3.
Disclosure Schedule
44
 
9.4.
Confidentiality
45
 
9.5.
Access to Information
46
 
9.6.
Commercially Reasonable Efforts; No Delay
46
 
9.7.
Employees
46
 
9.8.
Approvals and Consents
49
 
9.9.
Stock Purchase Agreement
49
 
9.10.
Transfer Taxes and Fees
49
 
9.11.
Certain Transition Matters
49
       
10.
CONDITIONS PRECEDENT TO PURCHASER’S AND PURCHASER PARENT’S OBLIGATIONS
50
 
10.1.
Representations and Warranties True on the Closing Date
50
 
10.2.
Compliance With Agreement
50
 
10.3.
Absence of Litigation
50
 
10.4.
Material Consents and Approvals
50
 
10.5.
No Material Adverse Effect
50
 
10.6.
Closing Deliveries
50
 
10.7.
Seller’s Audited Financial Statements
50

 
ii

--------------------------------------------------------------------------------

 



 
10.8.
Purchaser’s Financing
50
 
10.9.
Closing of Wilmington Transaction
50
 
10.10.
Stock Purchase Agreement
50
 
10.11.
Additional Escrow Agreement
51
       
11.
CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS
51
 
11.1.
Representations and Warranties True on the Closing Date
51
 
11.2.
Compliance With Agreement
51
 
11.3.
Absence of Litigation
51
 
11.4.
Closing Deliveries
51
 
11.5.
Purchase Price
51
       
12.
TERMINATION OF AGREEMENT
51
 
12.1.
Causes
51
 
12.2.
Effect of Termination
52
 
12.3.
Right to Proceed
52
       
13.
SURVIVAL; INDEMNIFICATION
53
 
13.1.
Survival
53
 
13.2.
Indemnification by Purchaser
53
 
13.3.
Indemnification by Seller
54
 
13.4.
Limitations on Indemnification
54
 
13.5.
Procedures for Indemnification
56
 
13.6.
Procedures for Third-Party Claims
57
 
13.7.
Certain Procedures for Environmental Matters
58
 
13.8.
Exclusive Remedy
59
 
13.9.
Specific Performance
59
 
13.10.
Disposition of Reinvestment Shares
59
 
13.11.
Insurance Claims
60
       
14.
DISPUTE RESOLUTION; GOVERNING LAW; JURISDICTION, ETC.
60
15.
NOTICE
63
16.
EXHIBITS
63
17.
ENTIRE AGREEMENT; BINDING EFFECT
63
18.
HEADINGS
63
19.
EXPENSES
63
20.
AMENDMENT
63
21.
WAIVER
63
22.
TIME OF THE ESSENCE
64
23.
ASSIGNMENT
64
24.
NO THIRD PARTY BENEFICIARY
64
25.
COUNTERPARTS; FACSIMILE SIGNATURE
64

 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF EXHIBITS


Exhibit A
Assignment and Assumption Agreement and Bill of Sale
Exhibit B
Escrow Agreement
Exhibit C
Stock Purchase Agreement (with Registration Rights and Lock-Up)
Exhibit D(i)
J. Conley Restrictive Covenant Agreement
Exhibit D(ii)
B. VanDeventer Restrictive Covenant Agreement
Exhibit D(iii)
B. Buonanno Restrictive Covenant Agreement
Exhibit E
D’Onofrio Consulting Agreement
Exhibit F
Pistorio Employment Agreement
Exhibit G
Vesey Employment Agreement
Exhibit H
Commitment Letter
   
TABLE OF SCHEDULES
   
Schedule 1.1
Working Capital Calculation
Schedule 1.2
Non-Material Contracts, Leases and Agreements
Schedule 1.3
Employee Bonuses
Schedule 1.4
Existing Benefit Plans
Schedule 1.5
Ohio Owned Real Estate
Schedule 1.6
Ohio Real Estate Additional Liens
Schedule 2.1(b)
Inventory
Schedule 2.1(e)
Patents, Trademarks and Copyrights
Schedule 2.1(h)
Transferred Insurance Policies
Schedule 2.2(e)
Retained Contracts
Schedule 2.3(c)
Allocation of Purchase Price (to be delivered prior to Closing)
Schedule 3.2
Certain Waivers and Forbearances under Contracts
Schedule 4.1(a)
Jurisdictions of Qualification
Schedule 4.1(c)
Compliance; Binding Effect
Schedule 4.2
Government Consents
Schedule 4.3
Financial Statements
Schedule 4.4
Absence of Certain Changes
Schedule 4.6(a)
Current Litigation and Disputes
Schedule 4.6(b)
Certain Historical Litigation and Disputes
Schedule 4.7(a)(i)
Governmental Authorizations (Exceptions)
Schedule 4.7(a)(ii)
Material Governmental Authorizations
Schedule 4.7(b)
Compliance with Laws
Schedule 4.8(a)(i)
Real Property (Exceptions)
Schedule 4.8(a)(ii)
Real Property Leases
Schedule 4.8(b)
Title
Schedule 4.8(c)
Condition
Schedule 4.8(d)
Insurance Policies
Schedule 4.9
Taxes
Schedule 4.10
Material Contracts and Commitments
Schedule 4.10(c)
Certain Actions (Material Contracts)
Schedule 4.11
Intellectual Property

 
iv

--------------------------------------------------------------------------------

 


Schedule 4.12(b)
Environmental Claims
Schedule 4.12(c)
Environmental Violations
Schedule 4.12(f)
Environmental Information
Schedule 4.13
Related Party Transactions
Schedule 4.14
Benefit Plans (Exceptions)
Schedule 4.15
Products and Product Warranties
Schedule 4.16
Inventory
Schedule 4.17
Account Receivables—Terms of Sale
Schedule 4.18
Employees
Schedule 4.19
Necessary Property
Schedule 4.20
Labor
Schedule 4.21
Guaranties
Schedule 4.22(a)
Customers and Suppliers
Schedule 4.22(b)
Customers and Suppliers (Recent Changes)
Schedule 4.25
Bank Accounts
Schedule 4.26
Brokers (Seller)
Schedule 5.4
Brokers (Purchaser)
Schedule 6.2(a)(xi)
Payoff Indebtedness
Schedule 7.7(c)
Non-Use of Intellectual Property
Schedule 9.7(b)
Pre-existing COBRA Participants
Schedule 9.11
Certain Transition Matters
Schedule 10.4
Material Consents
Schedule 13.4(a)(vii)
Indemnification
Schedule 13.4(a)(viii)
Purchaser Knowledge

 
Purchaser Employee
Schedule
(Referenced in Section 9.7(b))
(to be delivered prior to Closing)

 
v

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT


THIS AGREEMENT is made as of September 22, 2006 (the “Effective Date”), by and
among CRC ACQUISITION CO. LLC, a Delaware limited liability company (“Seller”);
NET PERCEPTIONS, INC., a Delaware corporation (“Purchaser Parent”); and SIG
ACQUISITION CORP., a Delaware corporation (“Purchaser”).



RECITALS


Seller operates facilities in Chicago Heights, Illinois, Warren, Ohio, and
commencing upon the closing of the Wilmington Acquisition (as defined herein),
Philadelphia, Pennsylvania (through the Wilmington Purchaser (as defined
herein)) which design, manufacture and sell various steel products, including,
without limitation, the following products: counterweights, elevator weights,
stage weights, counterbalances, test weights, and crane weights. Purchaser, a
newly formed wholly-owned subsidiary of Purchaser Parent, desires to purchase,
and Seller desires to sell, substantially all of the assets of the Acquired
Business (as defined below) upon the terms and subject to the conditions
hereinafter set forth.


ACCORDINGLY, in consideration of the premises and of the mutual agreements,
provisions and covenants herein contained, the Parties hereto hereby agree as
follows:
 
1.  DEFINITIONS. For purposes of this Agreement, the following definitions shall
apply:


Accountants. “Accountants” shall mean the accounting firm of McGladrey & Pullen,
LLP.
 
Acquired Business. “Acquired Business” shall mean the business of designing,
manufacturing and selling various steel products, including without limitation,
the following products: counterweights, elevator weights, stage weights,
counterbalances, test weights, and crane weights up to the Closing Date, as
conducted by the Seller through the Closing Date.
 
Affiliate. “Affiliate” shall mean with respect to a specified Person, any other
Person that directly or indirectly controls, is controlled by, or is under
common control with such Person. For purposes of this definition, the term
“control” means the possession, directly or indirectly, of the power to (i) vote
50% or more of the voting securities of such Person or (ii) direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms and
phrases “controlled” and “controlling” have meanings correlative thereto.
 
Agreement. “Agreement” shall mean this Asset Purchase Agreement.
 
Ancillary Documents. “Ancillary Documents” shall mean, once executed and
delivered at Closing pursuant to the terms hereof, each of the certificates,
agreements and instruments contemplated to be delivered pursuant to Sections
6.2(a)(i)-(v), (vii), and (viii) and Sections 6.2(b)(i)-(v) hereof.


--------------------------------------------------------------------------------

 
 
Annual Financial Statements. “Annual Financial Statements” shall mean the
unaudited reviewed annual balance sheets and profit and loss statements of
Seller for the fiscal years ended December 31, 2005, 2004 and 2003 attached as
Schedule 4.3 of the Disclosure Schedule.
 
Audited Financial Statements. “Audited Financial Statements” shall mean the
audited balance sheets and related statements of operations, income, equity and
cash flows of Seller of and for the fiscal years ended December 31, 2005, 2004
and 2003, including the notes thereto and the audit reports thereon of the
Accountants.
 
Arbitrating Accountant. “Arbitrating Accountant” shall have the meaning
specified in Section 2.4 of this Agreement.
 
Assignment and Assumption Agreement and Bill of Sale. “Assignment and Assumption
Agreement and Bill of Sale” shall mean the assignment and assumption agreement
and bill of sale in the form of Exhibit A attached hereto.
 
Assumed Liabilities. “Assumed Liabilities” shall have the meaning specified in
Section 3.1 of this Agreement.
 
Benefit Plans. “Benefit Plans” shall mean any “employee welfare benefit plan” as
defined in Section 3(1) of ERISA, any “employee pension benefit plan” as defined
in Section 3(2) of ERISA, and any other pension plan, profit sharing plan, bonus
plan, deferred compensation plan, incentive compensation plan, stock ownership
plan, stock purchase plan, stock option plan, stock appreciation plan, employee
benefit plan, employee benefit policy, retirement plan, fringe benefit program,
employee insurance plan, severance plan, disability plan, health care plan, sick
leave plan, death benefit plan or any other plan, program or arrangement to
provide similar benefits, including the provision of retirement income, bonus
payments, deferred compensation, incentive compensation, severance pay, group or
individual insurance, fringe or other benefits, whether formal, informal, funded
or unfunded, for former or current employees of the Seller or the Acquired
Business.
 
Business Day. “Business Day” means any day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required by Law to close.
 
Closing. “Closing” shall mean the conference to be held at 10:00 a.m., Eastern
Time, on the Closing Date at the offices of Greenberg Traurig, LLP, One
International Place, Boston, Massachusetts 02110 and Kane Kessler, P.C., 1350
Avenue of the Americas, 26th Floor, New York, New York 10019, or such other time
and place as Seller and Purchaser may mutually agree, at which the transactions
contemplated by this Agreement shall be consummated. By agreement of the
Parties, the Closing may be effected by mail or through escrow.
 
Closing Balance Sheet. “Closing Balance Sheet” shall have the meaning specified
in Section 2.4(c) of this Agreement.

2

--------------------------------------------------------------------------------

 
 
Closing Date. “Closing Date” shall mean the date specified in Section 6.1 of
this Agreement.
 
Closing Working Capital. “Closing Working Capital” shall mean (i) the sum of the
dollar amounts as of the Effective Time of those asset accounts of the Seller
listed in Section A of Schedule 1.1 attached hereto, less (ii) the sum of the
dollar amounts as of the Effective Time of those liability accounts of the
Seller listed in Section A of Schedule 1.1 attached hereto, all as determined
from the books and records of Seller and in accordance with the methodologies
and procedures set forth in Schedule 1.1 attached hereto; provided, that the
Closing Working Capital shall not include any of the assets or liabilities
acquired or assumed pursuant to the Wilmington APA.
 
Closing Working Capital Adjustment. “Closing Working Capital Adjustment” shall
have the meaning specified in Section 2.4(e) of this Agreement.
 
Code. “Code” shall mean the Internal Revenue Code of 1986, as amended.
 
Commitment Letter. “Commitment Letter” shall mean the commitment letter of the
proposed lender of Purchaser and Purchaser Parent annexed hereto as Exhibit H.
 
Competitive Business. “Competitive Business” shall collectively mean any
business (on a worldwide basis) that is engaged in (i) the design, manufacture
and sale of (a) counterweights, elevator weights, stage weights,
counterbalances, test weights and crane weights made of any material and (b)
steel components for heavy equipment as engaged in by the Seller or the Acquired
Business at any time since December 31, 2004, or (ii) any other business
competitive with the type of business engaged in by the Acquired Business at any
time since December 31, 2004.
 
Confidential Information. “Confidential Information” shall mean any confidential
or proprietary information of the Acquired Business, including (a) trade
secrets, designs, formulae, drawings, intangible property, diagrams, techniques,
research and development, specifications, data, know-how, formats, marketing
plans, business plans, budgets, strategies, forecasts and client data; (b)
information relating to the products developed by the Acquired Business; (c)(i)
the names of the Acquired Business’ customers and contacts, (ii) the Acquired
Business’ marketing strategies, (iii) the names of the Acquired Business’
vendors and suppliers, (iv) the Acquired Business’ cost of materials and labor,
(v) the Acquired Business’ prices obtained for services sold (including the
methods used in price determination, manufacturing and sales costs), (vi)
compensation paid to employees and consultants and other terms of employment,
(vii) production operation techniques or any other confidential information of,
about or pertaining to the business of the Acquired Business, and (viii) any
other material business information and materials relating to material customers
or vendors of the Acquired Business; (d) all tangible material that embodies any
confidential and proprietary information as well as all records, files,
memoranda, reports, price lists, drawings, plans, sketches and other written and
graphic records, documents, equipment, and the like, relating to the business of
the Acquired Business and (e) any other confidential information or trade
secrets relating to the business or affairs of the Acquired Business; provided,
however, that “Confidential Information” shall not include any information (1)
that is or shall become generally available to the public other than as a result
of an unauthorized disclosure by a party to this Agreement or a Person to whom a
party has provided such information, (2) that was available to a party to this
Agreement on a non-confidential basis prior to its disclosure by one party to
the other pursuant to this Agreement as evidenced by such other party’s records
on the date of such disclosure, (3) that is disclosed by the other party in any
legal proceeding requiring any such disclosure, (4) as otherwise required by
Law, or (5) as is reasonably necessary for any party hereto to enforce its
rights under this Agreement; provided, that in each instance of (3), (4) and (5)
the party disclosing such information shall provide such other party with notice
and a reasonable opportunity to obtain a protective order preventing or limiting
the disclosure of such information.
 
3

--------------------------------------------------------------------------------

 
 
Contracts. “Contracts” shall mean (i) all outstanding purchase and sales orders
for the Acquired Business entered into by Seller in the ordinary course of
business, (ii) all of the Material Contracts, (iii) the Wilmington APA and (iv)
the other contracts, leases and agreements listed on Schedule 1.2 attached
hereto.
 
Defect. “Defect” shall mean a defect or impurity, whether in design,
manufacture, processing, or otherwise, including any dangerous propensity
associated with any reasonably foreseeable use of a Product, or the failure to
warn of the existence of any defect, impurity, or dangerous propensity, other
than, in each instance, the use of non-standard bulk steel in the ordinary
course of business of the Acquired Business used solely for the purpose of bulk
weight in counterweights.
 
Disclosure Schedule. “Disclosure Schedule” shall mean the Disclosure Schedule,
dated the date of this Agreement, delivered by Seller to Purchaser
contemporaneously with the execution and delivery of this Agreement, and as the
same may be updated from time to time after the date of this Agreement and prior
to the Closing Date in accordance with the terms of this Agreement.
 
D’Onofrio Consulting Agreement. “D’Onofrio Consulting Agreement” shall mean the
Consulting Agreement between the Purchaser and Gene D’Onofrio in substantially
the form of Exhibit E attached hereto.
 
Effective Date. “Effective Date” shall have the meaning set forth in the
introductory paragraph hereof.
 
Effective Time. “Effective Time” shall mean 11:59 p.m. Eastern Time on the
Closing Date, subject to the occurrence of the Closing.
 
Employee Bonuses. “Employee Bonuses” shall mean the bonuses that Seller has
promised to certain Employees in connection with the consummation of the
transactions contemplated hereby as further set forth and described on Schedule
1.3 hereof.
 
Employees. “Employees” shall mean the Persons who are employed by Seller to
operate the Acquired Business, including without limitation employees on
temporary leave of absence, including family and medical leave, military leave,
temporary disability or sick leave.
 
Employment and Consulting Agreements. “Employment and Consulting Agreements”
shall mean collectively, the D’Onofrio Consulting Agreement, the Pistorio
Employment Agreement and the Vesey Employment Agreement.

4

--------------------------------------------------------------------------------

 
 
Environmental Claim. “Environmental Claim” shall mean any claim, action, cause
of action, order, suit, demand, lien, request for information, proceeding,
investigation or notice by any third Person alleging liability arising out of,
based on or resulting from (i) the presence (or alleged presence) or release (or
alleged release) into the environment of any Material of Environmental Concern
at any location or any remediation (or proposed remediation) thereof, or (ii)
circumstances forming the basis of any violation (or alleged violation) of any
Environmental Law or Environmental Government Authorization.
 
Environmental Laws. “Environmental Laws” shall mean all Laws, contracts with, or
Orders by a Governmental Authority to which the Seller or the Acquired Business
is a party or otherwise bound, in each instance relating to pollution or
protection of human health or the environment (including ambient air, surface
water, ground water, land surface or subsurface strata), including Laws relating
to emissions, discharges, releases or threatened releases of Materials of
Environmental Concern, or to the generation, manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Materials of Environmental Concern.
 
ERISA. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
 
Escrow Agent. “Escrow Agent” shall mean The Bank of New York, as escrow agent.
 
Escrow Agreement. “Escrow Agreement” means the escrow agreement among Seller,
the Escrow Agent and Purchaser in substantially the form of Exhibit B attached
hereto.
 
Escrow Amount. “Escrow Amount” shall mean $2,000,000.
 
Estimated Closing Balance Sheet. “Estimated Closing Balance Sheet” shall have
the meaning set forth in Section 2.4(a).
 
Existing Confidentiality Agreement. “Existing Confidentiality Agreement” shall
mean the existing confidentiality agreement by and between Purchaser Parent and
Riparian Partners, Ltd. applicable to the Seller and the Acquired Business and
dated May 30, 2006.
 
  Existing Plans. “Existing Plans” shall mean the existing Benefit Plans of
Seller applicable to the Acquired Business listed and described on Schedule 1.4
attached hereto.
 
Financial Statements. “Financial Statements” shall mean the Annual Financial
Statements, the Interim Financial Statements, collectively, as well as,
effective upon delivery to Purchaser at or prior to Closing, the Audited
Financial Statements.
 
GAAP. “GAAP” shall mean United States generally accepted accounting principles,
consistently applied.
 
Governmental Authority. “Governmental Authority” shall mean (i) any government
or any agency, bureau, board, commission, court, department, official, political
subdivision, tribunal or other instrumentality thereof, whether international,
federal, state or local, domestic or foreign (including any state or local
attorney general), and (ii) any third-party arbitrator or third-party mediator
to which such Person is bound by contract, Law or otherwise.
 

5

--------------------------------------------------------------------------------

 
 
Governmental Authorizations. “Governmental Authorizations” shall have the
meaning specified in Section 4.7(a) of this Agreement.
 
Guaranty. “Guaranty” shall mean, as to any Person, all liabilities or
obligations of such Person with respect to any indebtedness or other obligations
of any other Person that have been guaranteed, directly or indirectly, in any
manner by such Person, through an agreement, contingent or otherwise, to
purchase such indebtedness or obligation, or to purchase or sell property or
services, primarily for the purpose of enabling the debtor to make payment of
such indebtedness or obligation or to guarantee the payment to the owner of such
indebtedness or obligation against loss, or to supply funds to or in any manner
invest in the debtor, or otherwise.
 
Hired Purchaser Employees. “Hired Purchaser Employees” shall have the meaning
specified in Section 9.7 of this Agreement.
 
Indemnified Party. “Indemnified Party” shall have the meaning specified in
Section 13.5(a) of this Agreement.
 
Indemnifying Party. “Indemnifying Party” shall have the meaning specified in
Section 13.5(a) of this Agreement.
 
Intellectual Property. “Intellectual Property” shall mean any United States,
foreign, international and state patents and patent applications, and
continuations, reissues, divisions, or disclosures relating thereto, industrial
design registrations, certificates of invention and utility models
(collectively, “Patents”); trademarks, service marks, and trademark or service
mark registrations and applications, trade names, trade dress, fictitious names,
assumed names, logos, slogans, and general intangibles of like nature, together
with all goodwill related to the foregoing (collectively, “Trademarks”);
internet domain names; copyrights, copyright registrations, renewals and
applications for copyright registrations, and mask works (collectively,
“Copyrights”); Software; and technology, trade secrets and know-how, proprietary
processes, formulae, algorithms, models and methodologies (collectively, “Trade
Secrets”).
 
Interim Financial Statements. “Interim Financial Statements” shall mean the
unaudited, internally prepared interim financial statements (balance sheet and
profit and loss statement) of the Seller for the six-month period beginning
January 1, 2006 through June 30, 2006 attached as part of Schedule 4.3 of the
Disclosure Schedule together with the internally prepared interim financial
statements (balance sheet and profit and loss statement) of the Seller for the
period beginning July 1, 2006 through the end of the calendar month immediately
preceding the Closing Date to be provided to Purchaser pursuant to Section 7.4.
 
Knowledge of Seller. “Knowledge of Seller” and terms of similar import shall
mean the actual knowledge of each of the following persons: Gene D’Onofrio, John
Pastor, Paul Vesey, Brendan P. VanDeventer, Bernard Buonanno, Jr. and John
Conley.
 
Law. “Law” shall mean, with respect to any Person, any statute, law, rule,
regulation, ordinance, treaty, administrative action, Order, or other
requirement of any Governmental Authority (including those requirements imposed
by common law), applicable to such Person (or any of its properties or assets)
or any of its members, managers, officers, directors, employees, consultants or
agents in connection with activities taken on behalf of such Person, as amended.
 

6

--------------------------------------------------------------------------------

 
 
Leased Real Property. “Leased Real Property” shall mean the real property
located at 2521 State Street, Chicago Heights, Illinois that is leased by Seller
as lessee pursuant to a lease dated January 15, 2002, by and between Seller and
S&S Steel Warehouse, Inc.
 
Liability. “Liability” shall mean any direct or indirect indebtedness, claim,
loss, damage, deficiency, obligation or other liability, known or unknown, fixed
or unfixed, choate or inchoate, liquidated or unliquidated, secured or
unsecured, accrued, absolute, contingent or otherwise, whether or not of a kind
required by GAAP to be set forth on a financial statement.
 
Lien. “Lien” shall mean any lien, pledge, mortgage, deed of trust, security
interest, claim, charge, option, easement, right of way, imperfections of title,
squatters’ rights, covenant, condition, restriction, encroachment or other
survey defect, transfer or title restriction, voting trust agreement or other
encumbrance (whether arising by contract or by operation of Law).
 
Losses. “Losses” shall mean damages, liabilities, claims, actions, judgments,
losses, or costs and expenses of whatever kind or nature (including reasonable
attorneys’ fees); provided, however, that Losses shall not include a diminution
in the stock price of any Affiliate of the Purchaser whose shares are publicly
traded or punitive damages.
 
Material Adverse Effect. “Material Adverse Effect” shall mean any change,
effect, event or circumstance, that individually or in the aggregate is or would
reasonably be expected to be materially adverse to (i) the assets, properties,
business, prospects or condition (financial or otherwise), Liabilities or
results of operations of the Acquired Business or the Purchased Assets; (ii) the
relations of the Acquired Business with any of its material contractors,
customers or suppliers; or (iii) the ability of the Seller to perform its
obligations hereunder; provided, that “Material Adverse Effect” shall not
include (a) changes in business conditions affecting (1) the industry in which
the Acquired Business operates in general and not specifically relating to the
Acquired Business, and (2) the steel, building or heavy construction industries,
(b) changes in the economy in general, (c) the enactment of any Law of general
application not specifically relating to the Acquired Business, or (d) the
transactions contemplated by this Agreement (including any announcement relating
to this Agreement or the fact that Purchaser is the purchaser of the Purchased
Assets and will operate the Acquired Business).
 
Material Consents. “Material Consents” shall have the meaning set forth in
Section 10.4 of this Agreement.
 
Material Contracts. “Material Contracts” shall have the meaning set forth in
Section 4.10 hereof.
 
Material Customers and Suppliers. “Material Customers and Suppliers” shall have
the meaning set forth in Section 4.22 of this Agreement.
 
Material Disclosure Schedule Change. “Material Disclosure Schedule Change” shall
have the meaning set forth in Section 9.3(b) of this Agreement.
 
7

--------------------------------------------------------------------------------

 

Materials of Environmental Concern. “Materials of Environmental Concern” shall
mean (i) any substance or material that is on the Closing Date prohibited,
controlled or regulated by any Governmental Authority under Environmental Law as
“hazardous”, “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous wastes,” “toxic
substances,” “toxic pollutants,” “pollutants,” “contaminants,”, “solid wastes,”
“special wastes,” or words of similar import under any Environmental Laws, (ii)
to the extent not including in the foregoing, (a) any petroleum or any products,
byproducts or fractions thereof, (b) asbestos in any form, (c) urea formaldehyde
foam insulation, (d) any form of natural gas, explosives, PCBs, lead, lead based
paint, radon or other radioactive material, and (e) any chemicals, materials or
substances (including waste materials, raw materials, byproducts, co-products or
finished products) and (iii) any other substances of any kind regulated or
forming the basis of Liability under any Environmental Law.
 
Negative Closing Date Adjustment Amount. “Negative Closing Date Adjustment
Amount” shall have the meaning specified in Section 2.4(b) of this Agreement.
 
Non-Assumed Liabilities. “Non-Assumed Liabilities” shall have the meaning
specified in Section 3.4 of this Agreement.
 
Ohio Real Estate. “Ohio Real Estate” shall mean the real estate owned by Seller
located in Warren, Ohio described on Schedule 1.5 attached hereto, together with
all buildings, structures, improvements and fixtures thereon and all of Seller’s
rights pertaining thereto.
 
Order. “Order” shall mean any judgment, decree, order, writ, injunction, permit
or license of any Governmental Authority.
 
Ordinary Course of Business. “Ordinary Course of Business”, whether capitalized
or not, shall mean, for any Person, the ordinary course of business of such
Person, consistent with past custom and practice (including with respect to
quantity and frequency).
 
Outside Closing Date. “Outside Closing Date” shall mean October 16, 2006 (or
such date as it may be extended through pursuant to Section 12.1(b)(ii)).
 
Parties. “Parties” shall mean, collectively, Purchaser, Purchaser Parent and
Seller.
 
Permitted Encumbrances. “Permitted Encumbrances” shall mean any and all (i)
mechanics’ liens, workmen’s liens, statutory liens of landlords, common carrier
liens, warehousemen’s liens and other similar liens, and liens arising under
worker’s compensation, unemployment insurance, social security, retirement and
similar legislation, in each instance to the extent incurred in the Ordinary
Course of Business; (ii) any and all matters of record, zoning, variances,
encumbrances, restrictions, easements or other imperfections of title or Liens
on the Owned Property, the Leased Real Property or any other of the Purchased
Assets which does not materially diminish the value thereof or materially
interfere with the use thereof in the operations of the Acquired Business as
presently conducted and as proposed to be conducted or the sale or transfer
thereof; (iii) liens for Taxes not yet due and payable; and (iv) solely with
respect to the Ohio Real Estate, the matters set forth on Schedule 1.6, each of
which, to the Knowledge of Seller do not (a) materially diminish the value of
the Ohio Real Estate based on the current use of Seller or (b) materially
interfere with the use thereof in the operations of the Acquired Business as
presently conducted by Seller.
 
8

--------------------------------------------------------------------------------

 
 
Person. “Person” shall mean a natural person, corporation, trust, partnership,
limited liability company, Governmental Authority, agency or branch or
department thereof, or any other legal entity.
 
Pistorio Employment Agreement. “Pistorio Employment Agreement” shall mean the
Employment Agreement between the Purchaser and John Pistorio in substantially
the form of Exhibit F attached hereto.
 
Positive Closing Date Adjustment Amount. “Positive Closing Date Adjustment
Amount” shall have the meaning specified in Section 2.4(b) of this Agreement.
 
Positive Closing Date Adjustment Cap. “Positive Closing Date Adjustment Cap”
shall have the meaning specified in Section 2.4(b) of this Agreement.
 
Pre-existing COBRA Participants. “Pre-existing COBRA Participants” shall have
the meaning specified in Section 9.7(b) of this Agreement.
 
Product. “Product” shall mean any product designed, manufactured, shipped, sold,
marketed, distributed and/or otherwise introduced into the stream of commerce by
or on behalf of the Seller or the Acquired Business, including any product sold
by the Acquired Business or the Seller as distributor, agent, or pursuant to any
other contractual relationship.
 
Purchase Price. “Purchase Price” shall mean the total purchase price paid by
Purchaser to Seller for the Purchased Assets as provided in Section 2.3 of this
Agreement.
 
Purchased Assets. “Purchased Assets” shall mean the assets of Seller purchased
by Purchaser pursuant to Section 2.1 of this Agreement.
 
Reinvestment Share Price. “Reinvestment Share Price” shall mean eighty-five
cents ($0.85) per share of Purchaser Parent’s voting common stock, $0.0001 par
value.
 
Reinvestment Shares.“Reinvestment Shares” shall mean 3,529,412 shares of the
Purchaser Parent’s unregistered voting common stock, $0.0001 par value.
 
Release. “Release” shall have the meaning set forth in Comprehensive
Environmental Response, Compensation and Liability Act, 42 USC §9601 et seq., as
in effect on the date hereof.
 
Reporting Requirements. “Reporting Requirements” shall have the meaning set
forth in Section 7.2(b) of this Agreement.
 
Retained Assets. “Retained Assets” shall mean the assets of Seller listed and
described in Section 2.2 of this Agreement.
 
Riparian. “Riparian” shall mean Riparian Partners, Ltd., a Rhode Island
corporation.
 
9

--------------------------------------------------------------------------------

 
 
Seller Principals. “Seller Principals” shall mean each of Brendan P.
VanDeventer, Bernard Buonanno, Jr. and John Conley.
 
Software. “Software” shall mean any and all (i) computer programs, including any
and all software implementations of algorithms, models and methodologies,
whether in source code or object code form, (ii) databases, compilations, and
any other electronic data files, including any and all collections of data,
whether machine readable or otherwise, (iii) descriptions, flow-charts,
technical and functional specifications, and other work product used to design,
plan, organize, develop, test, troubleshoot and maintain any of the foregoing,
(iv) without limitation to the foregoing, the software technology supporting any
functionality contained on the Internet site(s), of the Acquired Business, (v)
all computer-aided design software, including the underlying data, and (vi) all
documentation, including technical, end-user, training and troubleshooting
manuals and materials, relating to any of the foregoing.
 
Stock Purchase Agreement. “Stock Purchase Agreement” shall mean the Stock
Purchase Agreement between Purchaser Parent and Seller in the form of Exhibit C
attached hereto pursuant to which Seller will purchase all of the Reinvestment
Shares at the Reinvestment Share Price at Closing.
 
Taxes. “Taxes” shall mean all taxes of any kind, levies or other like
assessments, customs, duties, tariffs, imposts or charges, including without
limitation, income, gross receipts, ad valorem, value-added, excise, real or
personal property, asset, sales, use, license, payroll, transaction, capital,
net worth, franchise taxes (if not based on income), estimated taxes,
withholding, employment, social security, workers’ compensation, utility,
severance, production, unemployment compensation, occupation, premium, windfall
profits, transfer and gains taxes or other governmental taxes imposed or payable
to the United States, or any state, county, local or foreign government or
subdivision or agency thereof, and in each instance such term shall include any
interest, penalties or additions to tax attributable to any such Tax, whether
disputed or not.
 
Tax Returns. “Tax Returns” shall mean all returns, declarations, reports, claims
for refund and information returns and statements of any Person required to be
filed or sent by or with respect to it in respect of any Taxes, including any
schedule or attachment thereto and any amendment thereof.
 
Third Party Claim. “Third Party Claim” shall have the meaning specified in
Section 13.6(a) of this Agreement.
 
Union Agreement. “Union Agreement” means the collective bargaining agreement
between Seller and United Steelworkers Union of America, AFL-CIO-CLC, effective
September 1, 2005.
 
Vesey Employment Agreement.  “Vesey Employment Agreement” shall mean the
Employment Agreement between the Purchaser and Paul Vesey in substantially the
form of Exhibit G attached hereto.
 
WARN Act. “WARN Act” shall mean the federal Worker Adjustment and Retraining
Notification Act of 1988, as amended.
 
10

--------------------------------------------------------------------------------

 
 
Wilmington. “Wilmington” shall mean Wilmington Steel Processing Co., Inc.
 
Wilmington Acquisition. “Wilmington Acquisition” shall mean the acquisition of
certain of the assets and liabilities of Wilmington and the Wilmington Business
by the Wilmington Purchaser and the Seller, as applicable, pursuant to the
Wilmington Transaction Documents.
 
Wilmington Acquisition Costs. “Wilmington Acquisition Costs” shall mean the sum
of (i) the amount paid by the Wilmington Purchaser to Wilmington pursuant to the
Wilmington APA, (ii) the indebtedness of Wilmington assumed by the Wilmington
Purchaser pursuant to the Wilmington APA, (iii) the Wilmington Pursuit Costs,
and (iv) the Wilmington Broker Fee, in each instance to the extent either (i)
paid by the Wilmington Purchaser prior to the Closing Date (as reasonably
documented) or (ii) reflected as a liability in the Closing Working Capital.
 
Wilmington APA. “Wilmington APA” shall mean that certain Asset Purchase
Agreement by and between the Seller, Wilmington and the Wilmington Purchaser
dated as of September 19, 2006, pursuant to which the Wilmington Purchaser will
purchase the Wilmington Assets, and assume certain liabilities of Wilmington.
 
Wilmington Assets. “Wilmington Assets” shall mean those assets contemplated to
be purchased by the Wilmington Purchaser pursuant to the Wilmington APA, or by
the Seller pursuant to the Wilmington PSA.
 
Wilmington Business. “Wilmington Business” shall have the same meaning as set
forth in the definition of “Competitive Business” in the Wilmington APA, as such
business is conducted by Wilmington through the Wilmington Closing Date.
 
Wilmington Broker Fee. “Wilmington Broker Fee” shall mean the $100,000 broker
fee due to Riparian upon the acquisition of the Wilmington Assets pursuant to
the Wilmington APA.
 
Wilmington Closing Date. “Wilmington Closing Date” shall mean the “Final Closing
Date” as defined in the Wilmington APA.
 
Wilmington PSA. “Wilmington PSA” shall mean that certain Production Services
Agreement dated September 8, 2006, by and between Seller and Wilmington dated as
of September 8, 2006, as assigned to the Wilmington Purchaser on September 19,
2006.
 
Wilmington Purchaser. “Wilmington Purchaser” means CRC Wilmington Acquisition,
LLC, a Delaware limited liability company and wholly-owned subsidiary of Seller.
 
Wilmington Purchaser Equity Interests. “Wilmington Purchaser Equity Interests”
means 100% of the equity interests of the Wilmington Purchaser.
 
Wilmington Pursuit Costs. “Wilmington Pursuit Costs” shall mean all out of
pocket costs and expenses (including, but not limited to, legal fees, travel
expenses and other due diligence related expenses and costs) incurred by Seller
in connection with the acquisition or attempted acquisition of Wilmington,
including all costs associated with the negotiation and drafting of the
Wilmington APA and the Wilmington PSA and all documents contemplated therein.
 
11

--------------------------------------------------------------------------------

 
 
Wilmington Seller. “Wilmington Seller” means Wilmington Steel Processing Co.,
Inc., a Delaware corporation.
 
Wilmington Transaction Documents. “Wilmington Transaction Documents” means the
Wilmington APA, the Wilmington PSA and each of the documents, agreements and
instruments contemplated to be delivered by the parties thereto at the closing
of the Wilmington Acquisition pursuant to the Wilmington APA.
 
Work Interference. “Work Interference” shall have the meaning set forth in
Section 4.20(b) of this Agreement.
 
Working Capital Target. “Working Capital Target” shall have the meaning set
forth in Section 2.4(b) of this Agreement.
 
2.  PURCHASE AND ASSIGNMENT OF ASSETS OF SELLER.
 
2.1.  Assets Purchased. Subject to and upon the terms and conditions set forth
in this Agreement, and except as provided in Section 2.2 hereof, on the Closing
Date Seller will sell, transfer, assign, convey and deliver to Purchaser and
Purchaser will accept, acquire and succeed to, all right, title and interest in
and to (i) the Wilmington Purchaser Equity Interests and (ii) the property and
assets of the Acquired Business as a going concern (including, without
limitation, the assets specified in (a) - (h) below), and all goodwill related
thereto, in each instance free and clear of all Liens, except for Permitted
Encumbrances, as of the Effective Time:
 
(a)  Personal Property. All tangible personal property used in the operation of
the Acquired Business including fixed assets, machinery, equipment, machine
tools, tools, tooling, parts, dies, molds, furniture, fixtures, furnishings,
office equipment, computers, leasehold improvements and vehicles, including all
such personal property that is capitalized on the books and records of the
Seller as of the date hereof and as of the Closing Date;
 
(b)  Inventories. All inventories of raw materials, work in process, finished
goods, and parts and supplies, a summary of which, by category and dollar value,
as of August 31, 2006 is attached hereto as Schedule 2.1(b);
 
(c)  Contracts. The Contracts;
 
(d)  Accounts Receivable. All accounts receivable relating to the Acquired
Business and the Purchased Assets;
 
(e)  Intangible Property. All (i) Trademarks, Patents and Copyrights (including
internet domain names) of the Seller relating to the Acquired Business and the
Purchased Assets, all of which are set forth on Schedule 2.1(e) attached hereto,
(ii) all other Intellectual Property of the Seller relating to the Acquired
Business (subject to, with respect to Software, the limitations set forth on
Schedule 4.11 attached hereto) and (iii) all employee invention and secrecy
agreements; technical know-how; drawings, models, prints and sketches used in
connection with the manufacture and sale of the Seller’s products; unexpired
equipment, construction and other warranties; customer lists, sales and
purchasing lists, sales records, sales leads; licenses, approvals, memberships,
agencies and permits; Seller’s secrecy, non-disclosure, non-solicitation and
privacy agreements; and telephone, telex and telephone facsimile numbers and
other directory listings;
 
12

--------------------------------------------------------------------------------

 
 
(f)  Records. All books, manuals, records and files, correspondence, logs,
technical records, research and development files, and sales and promotional
materials and records primarily relating to the Acquired Business and the
Purchased Assets;
 
(g)  Ohio Real Estate. The Ohio Real Estate; and
 
(h)  Life Insurance Policies. The key-man life insurance policies set forth on
Schedule 2.1(h) hereto.
 
2.2.  Retained Assets. Seller shall retain and not sell and deliver to Purchaser
pursuant to Section 2.1, and Purchaser shall not purchase from Seller, the
following assets of Seller even though the following assets may be used in the
operation of the Acquired Business:
 
(a) Cash and cash accounts, short-term investments, marketable securities and
other cash equivalents;
 
(b) Seller’s franchise to be a limited liability company, organizational
documents and minute books;
 
(c) Seller’s cancelled checks, bank statements, Tax Returns and accounting
records;
 
(d) All deferred finance and acquisition costs;
 
(e) Rights under the contracts and leases listed on Schedule 2.2(e) attached
hereto;
 
(f) Except with respect to the policies set forth on Schedule 2.1(h), all
insurance policies and rights to refunds thereunder;
 
(g) Any rights to refunds with respect to Taxes and any Tax credit, Tax
deductions and pre-paid Taxes, including, but not limited to, any deduction with
respect to the capitalized costs of internally developed software pertaining to
the wide area network, in each instance relating to periods ending on or prior
to the Closing Date;
 
(h) Seller’s rights to the original lease deposit of approximately $30,000 (but
not the parking lot repair security deposit) for the Leased Real Property to the
extent that such deposit (i) is not assigned at Closing to the Purchaser and
credited to the account of Seller or (ii) is set forth as an asset on the
Closing Working Capital; and
 
(i) Seller’s rights under this Agreement.

13

--------------------------------------------------------------------------------

 
 
2.3.  Purchase Price and Costs.
 
(a) Amount. The Purchase Price to be paid by Purchaser to Seller for the
Purchased Assets shall be an amount equal to the sum of the following:
 
(i) $40,000,000; plus
 
(ii) the Wilmington Acquisition Costs (irrespective of whether Seller
consummates the Wilmington Acquisition); plus or minus, respectively
 
(iii) the Positive Closing Date Adjustment Amount or the Negative Closing Date
Adjustment Amount, as applicable (subject to the terms and conditions set forth
in Section 2.4); plus or minus
 
(iv) the prorations to be made on the Closing Date pursuant to Section 2.3(d),
as applicable.
 
(b) Payment. Subject to the post-closing adjustment provided for in Section 2.4
below, if any, and the prorations provided for in Section 2.3(d) below, if any,
the Purchase Price shall be payable as follows:
 
(i) At Closing, Purchaser shall (i) pay the Purchase Price less the Escrow
Amount by wire transfer of immediately available funds to or on behalf of Seller
pursuant to instructions delivered to Purchaser no later than one (1) Business
Day prior to the Closing Date, and (ii) deposit the Escrow Amount with the
Escrow Agent to be held in accordance with the provisions of Escrow Agreement;
and
 
(ii) At Closing, Purchaser shall assume the Assumed Liabilities as provided in
Section 3.1 below by executing the Assignment and Assumption Agreement and Bill
of Sale.
 
Notwithstanding any provision of Section 2.3(b)(i) above, at Seller’s written
direction, Purchaser and Purchaser Parent may set off the Reinvestment Amount
from the Purchase Price in consideration for the issuance and delivery of the
Reinvestment Shares at the simultaneous closing of the Stock Purchase Agreement
at the Closing.
 
(c) Allocation. Seller and Purchaser agree that for purposes of this Agreement
and the treatment for tax purposes of the transactions contemplated by this
Agreement, the Purchase Price shall be allocated to the Wilmington Purchaser
Equity Interests and the Purchased Assets and reported in accordance with
Schedule 2.3(c), which schedule shall be prepared and agreed upon by the Parties
at or prior to Closing based on the Purchased Assets set forth on the Estimated
Closing Balance Sheet and thereafter based on post-closing adjustments to the
Purchase Price and the Closing Balance Sheet, if any. Schedule 2.3(c) shall be
prepared in accordance with U.S. Internal Revenue Service requirements and the
applicable provisions of the Code. Neither Purchaser nor Seller shall take a
position which is inconsistent with the allocation set forth in Schedule 2.3(c)
unless required to do so under applicable Law.
 
(d) Closing Prorations. To the extent not included in the Assumed Liabilities,
the following closing prorations and expenses shall be computed as of the
Effective Time and paid by Seller or Purchaser, as the case may be, as follows:
(A) personal property and real estate Taxes, installment payments of special
assessment liens, sewer charges, utility charges and normally prorated operating
expenses actually billed or paid as of the Closing Date; and (B) amounts owed by
Seller or paid under the Contracts, if any, as of the Closing Date shall be
prorated as of the Closing Date and be adjusted against the Purchase Price due
at Closing; provided, that within sixty (60) days after the Closing, Purchaser
and Seller will make a further adjustment for such taxes or charges which may
have accrued or been incurred prior to the Closing Date, but which had not been
billed or paid at that date and to the extent any amounts are outstanding under
(A) and (B) above, and upon receipt of payment by Seller of such adjustment in
Purchaser’s favor, Purchaser will be responsible for and pay any amounts due and
owing. All prorations shall be made on the basis of number of days elapsed
before and after Closing for the period that such amount is owing (with Seller
being deemed the owner of the Acquired Business for the entire Closing Date), a
365-day calendar year, and the actual number of days in the applicable month.
 
14

--------------------------------------------------------------------------------

 
 
(e) Costs. The Parties agree that they shall each be responsible for any fees
and disbursements of counsel and any other consultants that they have engaged in
connection with the transactions contemplated hereunder. Purchaser shall be
solely responsible for any and all title insurance premiums and title insurance
costs related to the Ohio Real Estate. Purchaser and Seller shall split (i) any
and all fees and costs charged by the Escrow Agent in connection with its
obligations under the Escrow Agreement and (ii) any and all recording fees,
transfer taxes or any other fees or costs related to the transfer of the Ohio
Real Estate to Purchaser .
 
2.4.  Closing and Post-Closing Adjustment.
 
(a) Estimated Closing Balance Sheet. Seller will prepare or cause to be prepared
in good faith and delivered to Purchaser two Business Days prior to the Closing
Date, an estimated closing balance sheet for the Acquired Business containing
the Purchased Assets and the Assumed Liabilities and setting forth in reasonable
detail its estimate of the net book value of the Purchased Assets as of
immediately prior to the Effective Time and the book amount of the Assumed
Liabilities as of immediately prior to the Effective Time, which shall include
an estimate with respect to each account required in determining the Closing
Working Capital (such balance sheet is referred to herein as the “Estimated
Closing Balance Sheet”), which shall be prepared in form reasonably satisfactory
to Purchaser. The Estimated Closing Balance Sheet will be prepared in accordance
with GAAP, the books and records of the Seller and the methodologies and
procedures set forth in Schedule 1.1 (it being agreed that if there is any
conflict among any of the forgoing, GAAP shall govern and control), and shall
include the accounts to be used in determining Closing Working Capital, and all
the estimates thereon shall be reasonably determined in good faith.
 
(b) Closing Date Working Capital Adjustment. Subject to Section 2.4(f) hereof,
the Purchase Price will be adjusted at Closing if the estimated Closing Working
Capital is greater or less than $11,830,000.00 (the “Working Capital Target”).
Subject to Section 2.4(f) hereof, if the estimated Closing Working Capital is
greater than the Working Capital Target, then the Purchase Price will be
increased accordingly on a dollar-for-dollar basis of the full amount of such
excess (the “Positive Closing Date Adjustment Amount”) up to an aggregate
increase to the Purchase Price of $870,000.00 (the “Positive Closing Date
Adjustment Cap”) and if the estimated Closing Working Capital is less than the
Working Capital Target, then the Purchase Price will be decreased on a
dollar-for-dollar basis by the full amount of such deficiency (the “Negative
Closing Date Adjustment Amount”).
 
15

--------------------------------------------------------------------------------

 
 
(c) Final Closing Balance Sheet. Each of Purchaser and Seller shall have the
right, exercisable within forty-five (45) days after the Closing Date, to
require the Purchaser and the Acquired Business to provide to Purchaser and
Seller a final closing balance sheet for the Acquired Business setting forth in
reasonable detail the net book value of the Purchased Assets as of immediately
prior to the Effective Time and the book amount of the Assumed Liabilities as of
immediately prior to the Effective Time, which shall include each of the
accounts required in determining the Closing Working Capital (such balance sheet
is referred to herein as the “Closing Balance Sheet”) following the
methodologies and procedures used in calculating the Estimated Closing Balance
Sheet. The Seller shall be given reasonable access to the work papers and other
materials used in the preparation of the Closing Balance Sheet. The Closing
Balance Sheet and the determination of the Closing Working Capital shall be
completed by Purchaser and delivered to Seller within thirty (30) days after a
request is received therefor.
 
(d) Resolution of Disputes. In the event Seller does not agree as to the Closing
Balance Sheet or to the amount of the Closing Working Capital determined by
Purchaser, then Seller shall deliver to Purchaser a written statement describing
with reasonable detail the basis for any such claim within 30 days after
receiving the Closing Balance Sheet. Purchaser and Seller will use reasonable
efforts to resolve any such claims themselves. If they do not obtain a final
resolution within 75 days after the Closing Date, however, Purchaser and Seller
will select a regional accounting firm mutually acceptable to them to resolve
any remaining such claims. If Purchaser and Seller are unable to agree on the
choice of an accounting firm, they will select a nationally recognized
accounting firm by lot (after excluding any such firm engaged by Purchaser,
Seller or their affiliates) (the “Arbitrating Accountant”). Upon submission to
the Arbitrating Accountant for resolution, Purchaser and Seller shall each
indicate in writing its position on each disputed matter. The Arbitrating
Accountant shall make a written determination on each disputed matter no later
than 120 days after the Closing Date and such determination will be conclusive
and binding upon Purchaser and the Seller with respect to that disputed matter.
The proposed Closing Balance Sheet and the Closing Working Capital will be
revised as appropriate to reflect the resolution of any such claims pursuant to
this Section 2.4(d). The fees and expenses of the Arbitrating Accountant shall
be shared equally between Purchaser and Seller.
 
(e) Post-Closing Adjustments. Promptly, and in any event no later than the 10th
Business Day after final determination of the Closing Working Capital in
accordance with Sections 2.4(c) and 2.4(d), subject to Section 2.4(f) hereof:
 
(i) if the Closing Working Capital Adjustment is a positive number, then
Purchaser shall pay by wire transfer of immediately available funds to Seller,
an amount equal to such number and such additional amount shall be deemed an
increase to the Purchase Price;
 
(ii) if the Closing Working Capital Adjustment is a negative number, then Seller
shall pay by wire transfer of immediately available funds to Purchaser, an
amount equal to such number and such amount shall be deemed a decrease to the
Purchase Price; and
 
16

--------------------------------------------------------------------------------

 
 
(iii) if the Closing Working Capital Adjustment is zero, then neither Purchaser
nor Seller shall pay any amount to the other.
 
For purposes of this Section 2.4(e), “Closing Working Capital Adjustment” shall
mean the amount by which the Closing Working Capital set forth on the Closing
Balance Sheet is greater than or lower than the amount of the Closing Working
Capital set forth on the Estimated Closing Balance Sheet, expressed as a
positive number, if greater, or as a negative number, if lower.
 
(f) No adjustments to the Purchase Price pursuant to Sections 2.4(b) and 2.4(e)
shall be payable by Purchaser or Seller to the other unless such adjustment is
calculated to be at least $25,000, upon which the full amount of such adjustment
shall be paid; provided, that the sum of the Positive Closing Date Adjustment
Amount and the Closing Working Capital Adjustment shall in no event exceed the
Positive Closing Date Adjustment Cap.
 
(g) Seller and Purchaser will make any work papers and back-up materials
necessary for the preparation of the Estimated Closing Balance Sheet or the
Closing Balance Sheet, and any books, records and financial staff of the
Acquired Business, available to the other and their respective accountants and
other representatives, and, in the event of a dispute involving the Closing
Working Capital, to the Arbitrating Accountant, at reasonable times and upon
reasonable notice at any time during (i) the preparation of the Estimated
Closing Balance Sheet or the Closing Balance Sheet, and (ii) the resolution by
Purchaser and Seller and/or the Arbitrating Accountant of any objections to the
Closing Balance Sheet.
 
3.  ASSUMPTION OF LIABILITIES.
 
3.1.  Assumed Liabilities. At Closing, as evidenced by the Assignment and
Assumption Agreement and Bill of Sale, Purchaser shall assume and be responsible
for (i) the payment of all accounts payable, accrued expenses and other
liability accounts of the Acquired Business unpaid as of the Effective Time to
the extent that they are reflected on the Estimated Closing Balance Sheet or, if
created, the Closing Balance Sheet, and are taken into account in the
determination of Closing Working Capital in accordance with the methodologies
and procedures set forth in Schedule 1.1 and (ii) any obligations or liabilities
assumed by Purchaser as set forth in Sections 3.2, 3.3, and 9.7. Such
obligations and liabilities are referred to herein as the “Assumed Liabilities”.
 
3.2.  Contracts. At Closing, (i) as evidenced by the Assignment and Assumption
Agreement and Bill of Sale, Purchaser shall assume and be responsible for all
Contracts transferred to Purchaser pursuant to Section 2.1(a) above and (ii)
Purchaser shall assume the Union Agreement; provided, that (a) Purchaser shall
not assume and shall have no Liability with respect to any obligations of Seller
under the Contracts or the Union Agreement required therein to be performed by
Seller at or prior to the Closing or arising out of any breach thereof at or
prior to Closing, or (b) arising from a waiver or forbearance granted in favor
of any party thereunder prior to the Closing, unless such waiver or forbearance
is expressly set forth in the Contracts or described in Schedule 3.2 of the
Disclosure Schedule.
 

17

--------------------------------------------------------------------------------

 
 
3.3.  Prorated Items. To the extent not included in the Assumed Liabilities,
Purchaser shall assume and be responsible for all utilities specified in Section
2.3(d) above provided Purchaser receives equivalent credits against the Purchase
Price under that Section.
 
3.4.  No Further Assumption; Non-Assumed Liabilities. Purchaser does not and
shall not assume any obligations or Liabilities of Seller other than the Assumed
Liabilities. All obligations and Liabilities of Seller and the Acquired Business
other than the Assumed Liabilities (the “Non-Assumed Liabilities”) shall remain
with Seller and Seller shall be responsible for and timely pay and discharge as
and when due all of the Non-Assumed Liabilities after the Closing Date,
including (i) any liabilities for Taxes (a) relating to or arising out of the
Business accruing prior to or on the Closing Date (including, without
limitation, accrued sales taxes), (b) retained by the Seller pursuant to this
Agreement, (c) of Seller or any other Person, whether pursuant to an agreement,
by operation of Treasury Regulation §1.1502-6 (or any similar provision of
state, local, or foreign law), transferee or successor Liability, or otherwise,
(ii) any Liabilities arising under Environmental Laws attributable to or
incurred as a result of any acts, omissions, or conditions first occurring or in
existence as of or prior to the Closing Date, including, but not limited to,
Liabilities for the Release, handling, discharge treatment, storage, disposal,
or presence of Materials of Environmental Concern, (iii) any Liabilities first
occurring or in existence as of or prior to the Closing Date relating to (A) the
employees of the Acquired Business or (B) any Benefit Plans maintained by the
Seller or any Affiliate of the Seller or, to the extent Seller, Purchaser or
Purchaser Parent is liable therefor, any of their respective predecessors, (iv)
any Liabilities relating to Products placed in the stream of commerce by the
Acquired Business or its predecessors on or prior to the Closing Date (provided
that Purchaser shall be responsible for the first $50,000 of Liability in
connection with any retrofitting or warranty work required in the Ordinary
Course of Business with respect to Products placed in the stream of commerce by
the Acquired Business, provided, further that any amounts paid under this
Section 3.4(iv) shall in no way be included in the calculation of Losses
pursuant to Section 13.4(a)(iv) or 13.4(a)(v)), (v) any Liabilities to the
equityholders of the Seller; and (vi) except as set forth herein, any fees,
costs or expenses of Seller in connection with legal, accounting, investment
banking or any other services rendered in connection with the transactions
contemplated by this Agreement and the Ancillary Documents.
 
4.  REPRESENTATIONS AND WARRANTIES WITH RESPECT TO SELLER AND THE PURCHASED
ASSETS. Except as set forth in the Disclosure Schedule, Seller represents and
warrants to Purchaser and Purchaser Parent as follows:
 
4.1.  Organizational Matters Regarding Seller and the Wilmington Purchaser.
 
(a) Organization and Qualification; Power. Each of Seller and the Wilmington
Purchaser is a limited liability company duly organized, validly existing and in
good standing under the Laws of the State of Delaware. Seller is, and upon the
closing of the Wilmington Acquisition, the Wilmington Purchaser shall be, duly
qualified or licensed, as the case may be, and in good standing in each
jurisdiction where the nature of the activities of its business or the character
of its assets require such qualification, except where the failure to be so
qualified would not have an adverse affect on the Seller, the Wilmington
Purchaser or the Acquired Business. Each jurisdiction in which Seller and the
Wilmington Purchaser is qualified is listed on Schedule 4.1(a) of the Disclosure
Schedule. Seller has, and upon closing of the Wilmington Acquisition, the
Wilmington Purchaser shall have, all requisite power and authority to own, lease
and operate the Purchased Assets or the Wilmington Assets, as the case may be,
and to carry on the Acquired Business or the Wilmington Business, as the case
may be, as conducted by such party. The Seller has delivered to the Purchaser or
its counsel correct and complete copies of its and the Wilmington Purchaser’s
governing documents including their respective certificate of formation and
operating agreement.

18

--------------------------------------------------------------------------------

 
 
(b) Authorization; Validity. Seller has all requisite power and authority to
enter into this Agreement, the Ancillary Documents to which it is a named party
and the related agreements, documents and instruments referred to herein or
contemplated hereby and to carry out its obligations hereunder and thereunder.
The execution and delivery by Seller of this Agreement, the Ancillary Documents
to which it is a named party and the related agreements, documents and
instruments referred to herein or contemplated hereby and the consummation by
Seller of the transactions contemplated hereby and thereby have been duly
authorized by all necessary entity action on the part of the Seller. No further
act or proceeding on the part of Seller is necessary to authorize this
Agreement, the Ancillary Documents to which it is a named party or any related
documents or instruments to be executed and delivered by Seller pursuant hereto
or thereto or the consummation of the transactions contemplated hereby or
thereby. This Agreement constitutes, and when executed and delivered the
Ancillary Documents to which Seller is a named party and the related agreements,
documents and instruments to be executed and delivered by Seller pursuant hereto
will constitute the valid and legally binding obligations of Seller enforceable
against it in accordance with their respective terms, except as may be limited
by bankruptcy, insolvency, reorganization or other Laws affecting creditors’
rights generally, and by general equitable principles.
 
(c) Compliance; Binding Effect. Except as set forth in Schedule 4.1(c) of the
Disclosure Schedule, the execution, delivery and performance of this Agreement,
the Ancillary Documents and the related agreements and instruments referred to
herein or therein or contemplated hereby or thereby and the sale and transfer of
the Purchased Assets and the Acquired Business will not: (i) violate any
provision of the Certificate of Formation or Operating Agreement of Seller or
any provision of applicable Law; (ii) constitute a default under, or constitute
an event which with or without the giving of notice or the lapse of time or both
would become a default under any Material Contract; (iii) violate or conflict
with any Order to which either Seller, the Acquired Business or the Purchased
Assets are subject or bound; (iv) result in the creation of a Lien on the
Purchased Assets, or (v) result in the acceleration or give rise to a right to
accelerate any of the Assumed Liabilities.
 
4.2.  Governmental Consents. Except as set forth in Schedule 4.2 of the
Disclosure Schedule, no consent, approval, authorization, or other action by or
filing with any Governmental Authority is required for the execution, delivery
or performance by the Seller of this Agreement or the transactions contemplated
by this Agreement.
 
4.3.  Financial. Schedule 4.3 of the Disclosure Schedule contains correct and
complete copies of the Financial Statements. Except as indicated in the
Disclosure Schedule, the Financial Statements were prepared in accordance with
the policies and procedures of Seller, Seller’s books of account and records and
GAAP consistently applied (it being agreed that if there is any conflict among
any of the forgoing, GAAP shall govern and control) through the applicable
periods involved, and present fairly in all material respects the financial
condition of the Acquired Business as of the respective dates of such Financial
Statements and the respective periods covered thereby, subject to ordinary
course year end adjustments that may be made to the Interim Financial
Statements. Except as set forth in Schedule 4.3 of the Disclosure Schedule,
since December 31, 2005, there has been no change in the accounting methods or
practices of Seller relating to the Acquired Business.
 

19

--------------------------------------------------------------------------------

 
 
4.4.  Absence of Certain Changes. Except as set forth in Schedule 4.4 of the
Disclosure Schedule and except as disclosed in the Financial Statements, since
December 31, 2005, Seller has conducted the Acquired Business in the ordinary
course of business. Without limiting the generality of the foregoing, except as
disclosed in Schedule 4.4 of the Disclosure Schedule, since December 31, 2005
there has been no (i) change in the Acquired Business which has had a Material
Adverse Effect, (ii) material damage, destruction or loss (whether or not
covered by insurance) affecting the Purchased Assets or the Acquired Business,
(iii) increase or commitment to increase the salaries, bonuses, severance or
termination payments, rates of compensation, or other compensation or level of
benefit with respect to any of the employees employed in the Acquired Business,
except in the ordinary course of business and for the Employee Bonuses, (iv)
termination of any previously existing contract, agreement or license which, if
not terminated, would have been required to be listed on Schedule 4.10 of the
Disclosure Schedule, other than expirations of such contracts, agreements or
licenses in the ordinary course of business, or increase or decrease or
commitment to increase or decrease the prices charged by the Seller to any of
its customers or charged to the Seller by its suppliers in the ordinary course
of business, (v) sale, lease, license or disposition of any material assets or
property of the Acquired Business (other than the sale of Products in the
ordinary course of business and tangible property that has been damaged or
rendered obsolete); (vi) change in any accounting method used by Seller or
adverse effect on Seller of any material change in any accounting method used by
Seller; (vii) strike, work stoppage or slowdown with respect to the Acquired
Business; (viii) receipt of any notice or adverse change in Seller’s
relationship with any financial institution with which the Acquired Business
currently does business; (ix) acceleration or delay of collection of notes or
accounts receivable of the Acquired Business in advance of or beyond their
regular due dates or the dates when the same would have been collected in the
ordinary course of business; (x) acceleration or delay of payments of any
accounts payable or other Liability of the Acquired Business beyond or in
advance of its due date or the date when such Liability would have been paid in
the ordinary course of business; (xi) failure to replenish inventories and
supplies of the Acquired Business in the ordinary course of business, or
entering into of any purchase commitment by the Acquired Business not in the
ordinary course of business; (xii) acquisition by the Acquired Business of any
significant part of the assets, capital stock, properties, securities or
business of any other Person (other than the Wilmington Acquisition) (xiii)
revaluation of any assets or properties or material write down or write off of
the value of any assets or properties of the Acquired Business; (xiv)
cancellation, termination or material reduction of a relationship by any single
supplier or customer who accounted for more than 10% of the purchases or sales
of the Seller, determined by reference to Seller’s fiscal year ended December
31, 2005; or (xv) agreement to do any of the foregoing.
 
4.5.  Powers of Attorney. No employee or agent of Seller hold powers of attorney
to act with respect to the Purchased Assets or the Acquired Business.
 
20

--------------------------------------------------------------------------------

 
 
4.6.  Litigation; Disputes.
 
(a) Except as set forth in Schedule 4.6(a) of the Disclosure Schedule, there is
no suit, action, claim, or legal, administrative, arbitration, union grievances,
mediation or other proceeding, or governmental investigation (“Litigation”)
pending or, to the Knowledge of Seller, threatened by or before any Governmental
Authority affecting Seller (as plaintiff or defendant), the Purchased Assets or
the Acquired Business.
 
(b) Except as set forth in Schedule 4.6(b) of the Disclosure Schedule, there has
been no Litigation commenced against Seller in the last three (3) years in
connection with the Acquired Business other than (i) with respect to accounts
receivable collection matters solely for money damages and not having amounts in
controversy in excess of $50,000 and (ii) workers compensation claims that
occurred in the Ordinary Course of Business.
 
4.7.  Licenses; Compliance With Laws and Regulations.
 
(a) Governmental Authorizations. Except as set forth in Schedule 4.7(a)(i) of
the Disclosure Schedule or as relates to Environmental Laws (which are covered
by Section 4.12), Seller has all material authorizations, consents, approvals,
franchises, licenses and permits required under applicable Law for the operation
and ownership of the Acquired Business and the Purchased Assets (the
“Governmental Authorizations”) and Schedule 4.7(a)(ii) of the Disclosure
Schedule lists all of the Governmental Authorizations material to the Acquired
Business as conducted by Seller, except for Governmental Authorizations under
Environmental Laws (which are covered by Section 4.12). All of the Governmental
Authorizations have been duly issued or obtained and are in full force and
effect, and Seller is in compliance with the terms and conditions of all of the
Governmental Authorizations. To the Knowledge of Seller, no fact, condition, or
violation exists which could cause the Governmental Authorizations not to be
renewed by the appropriate Governmental Authorities in the ordinary course or
which would, for each Government Authorization not being assigned to Purchaser
at Closing, prevent Purchaser from obtaining the same Government Authorizations
in the ordinary course.
 
(b) Compliance With Laws and Regulations. Except as set forth in Schedule 4.7(b)
of the Disclosure Schedule, Seller is in compliance in all material respects
with all applicable Laws relating to the operation of the Acquired Business,
excluding Environmental Laws which are covered by Section 4.12 hereof.
 
4.8.  Title to and Condition of Property.
 
(a) Real Property. Except as set forth in Schedule 4.8(a)(i) of the Disclosure
Schedule, the Ohio Real Estate and the Leased Real Property constitute all real
property used in the Acquired Business. Set forth in Schedule 4.8(a)(ii) of the
Disclosure Schedule is a list of all of the lease and sublease agreements and
all other instruments granting leasehold interests, rights, options, or other
interests, as amended to date (the “Leases”) relating to the Leased Real
Property. A true, complete, and correct copy of each of the Leases has
previously been made available to the Purchaser.
 
(b) Title. Except as provided in Schedule 4.8(b) of the Disclosure Schedule,
Seller has good and marketable title to the Purchased Assets and the Wilmington
Purchaser Equity Interests free and clear of any Liens, except Permitted
Encumbrances and the Assumed Liabilities. Seller enjoys peaceful and undisturbed
possession of the Leased Real Property and the Ohio Real Estate. No Person other
than the Seller has any right to use or occupy any part of the Leased Real
Property and the Ohio Real Estate. To the Knowledge of Seller, there are no
pending or threatened condemnation or eminent domain proceedings with respect to
or affecting any of the Ohio Real Estate or the Leased Real Property, and
neither the Seller nor the Acquired Business has received any written notice in
respect thereof.
 
21

--------------------------------------------------------------------------------

 
 
(c) Condition. Except as provided in Schedule 4.8(c) of the Disclosure Schedule,
all machinery, equipment and other material items of tangible property and
assets included in the Purchased Assets, taken as a whole, are in good operating
condition and repair for assets of their type and age, subject to normal wear
and maintenance. Except as set forth on Schedule 4.8(c) of the Disclosure
Schedule, to the Knowledge of Seller, all improvements located on the Ohio Real
Estate and on the Leased Real Property are in a state of good maintenance and
repair and in a condition adequate and reasonably suitable for the conduct
therein of the business as conducted by the Acquired Business. Except as
provided in the Schedule 4.8(c) of the Disclosure Schedule, no Person other than
the Seller owns any machinery, equipment or other tangible assets or properties
of the Acquired Business situated on the premises of the Acquired Business or
used in its operations except for (i) items of equipment and machinery leased by
Seller, and (ii) items of immaterial value owned by employees of the Seller.
Except as set forth on Schedule 4.8(c) of the Disclosure Schedule, to the
Knowledge of Seller, the heating, ventilation, air conditioning, roofing,
plumbing and electrical systems at the Ohio Real Estate and the Leased Real
Property are in working order and repair. To the Knowledge of Seller, the
Acquired Business has not experienced any material interruption in such services
provided to any of the premises located on the Ohio Real Estate and the Leased
Real Property within the last year. To the Knowledge of Seller, no landlord
under the Leased Real Property has any plans to make any material alterations to
any of the Leased Real Property, the construction of which would interfere in
any material respect with the use of any material portion of the Leased Real
Property. To the Knowledge of Seller, no landlord under the Leased Real Property
has any plans to make any material alterations to any of the buildings located
on any Leased Real Property, the costs of which alterations would be borne in
any part by a tenant under the applicable lease.
 
(d) Insurance. Schedule 4.8(d) of the Disclosure Schedule contains a list of all
insurance policies which Seller maintains that cover the Acquired Business. To
the Knowledge of Seller, such insurance policies are in full force and effect
and Seller has not received any written notice of any cancellation of such
insurance. The Seller has previously provided the Purchaser with true and
complete copies of all of such insurance policies, as amended. Since December
31, 2001, the insurance policies of Seller relating to the Acquired Business
provided adequate and customary coverage for the Acquired Business and, to the
Knowledge of Seller, there have been no historical gaps in coverage. To the
Knowledge of Seller (i) no insurance carrier or insurance agent of Seller has
indicated that any of Seller’s insurance policies would not be renewed in the
ordinary course, (ii) no insurance carrier of Seller is insolvent and (iii) the
limits under all policies of Seller have not been exhausted or significantly
diminished.
 
22

--------------------------------------------------------------------------------

 
 
4.9.  Taxes. 
 
(a) Except as set forth in Schedule 4.9 of the Disclosure Schedule, all Tax
Returns and tax reports required to be filed with respect to the income,
operations, business or assets of Seller or each affiliated, combined or unitary
group (“Tax Group”) of which Seller has been a member (i) have been timely filed
(or will be timely filed) with the appropriate Governmental Authorities for all
periods ended on or prior to the Closing Date, (ii) are correct and complete in
all material respects and reflect accurately all liability for Taxes of Seller
or Seller’s Tax Group, as the case may be, for the periods to which such returns
relate and (iii) all Taxes shown as payable on such Tax Returns have been paid
(or will be timely paid), including (subject to Purchaser fulfilling its
obligations specified in Section 9.10 hereof), any and all Taxes incurred or
imposed as a result of the consummation of any of the transactions contemplated
by this Agreement. No Governmental Authority of a jurisdiction in which the
Company does not file Tax Returns has notified Seller that the Company may be
liable to file Tax Returns in such jurisdiction.
 
(b) All Taxes that Seller or its Tax Group is required by Law to withhold or
collect for all periods ending on or prior to the Closing Date have been timely
withheld or collected, or adequately reserved for on the books and records of
Seller, and have either been paid to the appropriate Governmental Authority or
set aside and, to the extent required by Law, held in accounts for such purpose.
 
(c) Seller has previously delivered to Purchaser true, correct and complete
copies of each of the federal, state, local, and other Tax Returns filed by
Seller or its tax Group for the past three fiscal years which were due, without
regard to any extensions granted, on or before the date hereof.
 
4.10.  Contracts and Commitments.
 
(a) Set forth on Schedule 4.10 of the Disclosure Schedule is a list of each of
the following categories of (a) written contracts, instruments, leases,
agreements, arrangements, undertakings and commitments to which the Seller is a
party or otherwise bound and (b) oral contracts, agreements, commitments and
understandings to which the Seller is a party or otherwise bound that (I) were
either entered into or have material obligations which are performable after
December 31, 2005, and (II) involve the receipt or delivery by the Acquired
Business of an amount in excess of $25,000 (together with a brief description of
the material terms of any such oral agreement), in each instance (a) or (b),
relating to the Acquired Business or the Purchased Assets and which have
obligations that remain outstanding (collectively, the “Material Contracts”):
(i) agreements not to compete with any Person in any business or geographic
territory, not to engage in any line of business or not to disclose information;
(ii) real property leases, rental or occupancy contracts, or any other material
contracts affecting the ownership of, purchase of, sale of, leasing of, title
to, use of, or any leasehold or other interest in, any real or personal
property; (iii) indentures, mortgages, promissory notes, loan agreements,
Guaranties or other agreements for the borrowing, lending or investing of money
or creating or reflecting a Lien on Purchased Assets; (iv) except for purchase
or sale orders for the purchase of materials or supplies or for the sale of
products entered into in the ordinary course of business, agreements involving
receipt, potential receipt, payment or potential payment or other expenditure of
more than $10,000 in the aggregate that is not cancelable on less than 1 months’
notice without the payment of a penalty or a payment for future products or
services which will not be received or rendered; (v) warranties, guaranties
and/or other similar undertakings extended by the Seller or the Acquired
Business; (vi) agreements providing for the disposition of a material item of
the Purchased Assets, other than in the ordinary course of business (for such
purposes, a material Purchased Asset is one that is important to the operation
of the Acquired Business, the disposition of which would prevent an orderly and
uninterrupted continuation of operations and the replacement of which would
unreasonably consume time and funds); (vii) consulting, employment collective
bargaining and union agreements; (viii) agreements with sales representatives,
dealers or distributors; (ix) partnership, joint venture or similar relationship
agreements involving a sharing of profits, losses, costs or liabilities; (x)
license, franchise or management agreements; (xi) agreements that are not
cancelable on thirty (30) days or less notice without penalty; or (xii) any
other agreement that the termination of which, or the expiration without renewal
of which, would have a Material Adverse Effect.
 
23

--------------------------------------------------------------------------------

 
 
(b) Seller has previously furnished to Purchaser true, complete and correct
copies of all written agreements, as amended, required to be set forth on
Schedule 4.10. Each of the Material Contracts is in full force and effect and is
the valid and legally binding obligation of Seller and, to the Knowledge of
Seller, the other parties thereto, each enforceable in accordance with its
terms, subject only to bankruptcy, insolvency or similar laws affecting the
rights of creditors generally and to general equitable principles. Seller has
not received notice of its default under any of the Material Contracts, and, to
the Knowledge of Seller, no event has occurred which, with the passage of time
or the giving of notice or both, would constitute a default by Seller
thereunder. Seller has not received notice of the pending or threatened
cancellation, revocation or termination of any of the Material Contracts,
including, without limitation, any agreements relating to borrowed money to
which Seller is a party or to which it or its assets are bound or subject, nor,
to the Knowledge of Seller, are there any facts or circumstances that could lead
to any such cancellation, revocation or termination.
 
(c) Seller has taken such actions as is set forth on Schedule 4.10(c) of the
Disclosure Schedule.
 
4.11.  Intellectual Property.
 
(a) Schedule 2.1(e) contains a true and complete list of all Trademarks, Patents
and Copyrights associated with the Purchased Assets or used in the Acquired
Business. Seller owns the entire right, title and interest in and to the items
listed in Schedule 2.1(e) free and clear of Liens, other than Permitted
Encumbrances, and none of such items are subject to any pending or threatened
Litigation or other adverse claims and, other than as set forth on Schedule 4.11
of the Disclosure Schedule, to the Knowledge of Seller, none of the items listed
in Schedule 2.1(e) violate any Intellectual Property of any other Person. To the
Knowledge of Seller, there are no facts or circumstances that would result in
the invalidity or unenforceability of any of the items of Intellectual Property
set forth in Schedule 2.1(e), and all filings with respect thereto required to
keep such items effective and enforceable have been made by Seller. Except as
set forth in Schedule 2.1(e), no licenses, sublicenses, covenants or agreements
have been granted or entered into by Seller relating to any such Intellectual
Property.
 
(b) Except as set forth on Schedule 4.11 of the Disclosure Schedule, the Seller
owns, or has the valid right to use, all Intellectual Property affiliated with
or used in connection with the Purchased Assets or the Acquired Business as
presently conducted or as presently intended to be conducted, and all of such
Intellectual Property will be transferred with the Purchased Assets.
 

24

--------------------------------------------------------------------------------

 
 
(c) Set forth on Schedule 4.11 of the Disclosure Schedule is a complete and
accurate list of (i) each agreement that is in effect pursuant to which the
Acquired Business uses the Intellectual Property of another Person in any manner
that is material to the conduct of the Acquired Business and (ii) each agreement
that is in effect pursuant to which the Seller grants to another Person (A) the
right to use an item of Intellectual Property affiliated or used in connection
with the Acquired Business or the Purchased Assets.
 
(d) Except as set forth on Schedule 4.11 of the Disclosure Schedule, all
Intellectual Property of the Seller affiliated or used in connection with the
Acquired Business or the Purchased Assets are valid and subsisting, in full
force and effect, and have not been cancelled, expired, or abandoned.
 
(e) The Seller takes reasonable measures to protect the confidentiality of the
material Trade Secrets of the Acquired Business. To the Knowledge of Seller,
except as set forth on Schedule 4.11 of the Disclosure Schedule, no material
Trade Secret of the Acquired Business has been improperly disclosed or has been
misappropriated by another Person.
 
(f) Except as set forth on Schedule 4.11 of the Disclosure Schedule, to the
Knowledge of Seller, the conduct of the business of the Acquired Business, as
currently conducted or as currently intended to be conducted, does not infringe
or misappropriate the Intellectual Property rights of any Person. Except as set
forth on Schedule 4.11 of the Disclosure Schedule, neither the Seller nor the
Acquired Business has received written notice, or, to the Knowledge of Seller,
oral notification that (i) the conduct of the business of the Acquired Business
infringes any Intellectual Property rights owned or controlled by any third
party (either directly or indirectly such as through contributory infringement
or inducement to infringe) or is defamatory or violative in any way of any
publicity, privacy, or other rights; or (ii) any interference or cancellation
proceeding exists before any court or registration authority in any jurisdiction
against the Intellectual Property affiliated with or used by the Acquired
Business.
 
(g) Except as set forth on Schedule 4.11 of the Disclosure Schedule, to the
Knowledge of Seller, no third party is misappropriating, infringing, diluting,
or otherwise violating any Intellectual Property affiliated with or used in
connection with the Acquired Business or the Purchased Assets, and no such
claims are pending against a third party by the Seller.
 
(h) Except as set forth on Schedule 4.11 of the Disclosure Schedule, after the
deliveries provided for in this Agreement have occurred, neither the Seller
Principals nor any current or former officer, manager, member or employee of the
Seller (or any family member thereof) will retain any rights of ownership or use
with respect to Intellectual Property affiliated with or used in connection with
by the Acquired Business or the Purchased Assets.
 
(i) Except as set forth on Schedule 4.11 of the Disclosure Schedule, the Seller
owns or has the right to use all Software used in the Acquired Business or in
connection with the Purchased Assets. No unlicensed copies of any mass market
Software that is available in consumer retail stores or otherwise commercially
available and subject to "shrink-wrap" or "click-through" license agreements
have been installed or maintained on any of the computers or computer systems of
the Acquired Business or the Purchased Assets.
 
25

--------------------------------------------------------------------------------

 
 
4.12.  Environmental Matters.
 
(a) Seller does not have, and to the Knowledge of Seller, is not required to
have, any authorizations, consents, approvals, franchises, licenses and permits
required under applicable Environmental Law which are material to its operation
and ownership of the Acquired Business and the Purchased Assets.
 
(b) Except as set forth on Schedule 4.12(b) of the Disclosure Schedule, there is
no Environmental Claim pending against Seller or, to the Knowledge of Seller,
threatened against Seller or the Purchased Assets and, to the Knowledge of
Seller, there exist no facts or circumstances that would reasonably be expected
to result in the institution of any such Environmental Claim. The Seller has not
received notice of any material penalty, damages or other costs being assessed
or awarded against the Seller relating to any Environmental Claims; and no
settlement or agreement in respect of an Environmental Claim has been entered
into by the Seller; and except as set forth on Schedule 4.12(b) of the
Disclosure Schedule, to the Knowledge of Seller, no investigation or review has
been done by or at the request or direction of a Governmental Authority with
respect to the Seller or any of its respective properties relating to compliance
with Environmental Laws.
 
(c) Except as set forth on Schedule 4.12(c), to the Knowledge of Seller, the
Seller has not, and no prior owner, operator or lessee of the Ohio Real Estate
has, handled any Materials of Environmental Concern in violation of
Environmental Law (in such a manner as would be likely to result in a material
Liability of the Seller or the Purchaser) on any property now or previously
owned, operated or leased by the Seller and, without limiting the foregoing, to
the Knowledge of Seller (A) no polychlorinated biphenyls are or have been
Released, transported, disposed of or stored in violation of Environmental Law,
(B) no asbestos is or has been present, (C) there are no underground or above
ground storage tanks, active or abandoned which are in violation of
Environmental Law, (D) no Hazardous Material has been Released in a quantity
reportable under, or in violation of, or which would be reasonably expected to
result in material Liability, in each instance (A)-(D) (I) at, on, under or from
any property now or previously owned, operated or leased by the Seller, during
any period that the Seller owned, operated or leased such property or, to the
Knowledge of Seller, prior thereto or (II) which would otherwise be reasonably
expected to result in a material Liability of the Seller or the Purchaser.
 
(d) The Seller has not received any notice that Seller or any of its
contractors, agents or employees has, and to the Knowledge of Seller the Seller
nor any of its contractors, agents or employees has, transported or arranged for
the transportation of any Materials of Environmental Concern to a location which
would reasonably be expected to result in an Environmental Claim(s) which would
be a material Liability of the Seller or the Purchaser.
 
(e) No written or, to the Knowledge of Seller, oral notification of a Release of
Materials of Environmental Concern has been filed by or on behalf of the Seller
and, to the Knowledge of Seller, no property now or previously owned, operated
or leased by the Seller is listed or, to the Knowledge of Seller, proposed for
listing on the National Priorities List promulgated pursuant to CERCLA or on any
similar state list of sites requiring investigation or clean up.
 
26

--------------------------------------------------------------------------------

 
 
(f) Except as set forth on Schedule 4.12(f), since January 1, 2001, there have
been no material environmental investigations, studies, audits, tests, reviews
or other analyses or reports thereof which were conducted by, or which are in
the possession of, the Seller for any property or facility now or previously
owned, operated or leased by the Seller which have not been delivered or made
available to Purchaser prior to the execution of this Agreement.
 
4.13.  Transactions with Affiliates; Related Parties.  Except as set forth on
Schedule 4.13 of the Disclosure Schedule, since December 31, 2005, the Acquired
Business has not engaged in any material transaction with any entity owned or
controlled by Seller on other than an arm’s length basis. Except as set forth on
Schedule 4.13, neither Seller nor any current or former (within the past three
years) manager, member, officer or employee of Seller, or, to the Knowledge of
Seller, any of their family members (individually a “Related Party” and
collectively the “Related Parties”), or any Affiliate of Seller or, to the
Knowledge of Seller, any Affiliate of any Related Party: (i) owns, directly or
indirectly, any interest in any Person that is a competitor of the Acquired
Business, or a supplier or customer of the Acquired Business (except as an owner
of five percent or less of the stock of any company listed on a national
securities exchange or traded in the over-the-counter market); (ii) owns,
directly or indirectly, in whole or in part, any property, asset or right, real,
personal or mixed, tangible or intangible (including, but not limited to, any of
the intangible property) that is utilized in the operation of the Acquired
Business; (iii) has an interest in or is, directly or indirectly, a party to any
contract, agreement, lease or arrangement relating to the Acquired Business or
the Purchased Assets; or (iv) has any cause of action or other claim whatsoever
against the Acquired Business or the Purchased Assets.
 
4.14.  Benefit Plans.
 
(a) Except for the Existing Plans, neither Seller nor the Acquired Business
maintains or contributes to any Benefit Plan. Seller has made available to
Purchaser copies of each of the Existing Plans for which written documentation
exists, together with copies of any summary plan description thereof. Since
December 31, 2001, Seller has not maintained or had an obligation to contribute
to, or incurred any other obligation in respect of (i) a multiemployer plan
within the meaning of Section 3(37) of ERISA, (ii) a plan subject to Section 412
of the Code or Title I, Subtitle B, Part 3 or Title IV of ERISA, or (iii) a
funded welfare benefit plan, as defined in Section 419 of the Code.
 
(b) With respect to each Benefit Plan, Seller has heretofore delivered or caused
to be delivered or made available to Purchaser true, correct and complete copies
of (i) all documents which comprise the current version of each of such Benefit
Plan, including any related trust agreements, insurance contracts, or other
funding or investment contracts and any amendments thereto, and (ii) with
respect to each Benefit Plan that is an “employee benefit plan,” as defined in
Section 3(3) of ERISA, (w) the most recent Annual Report (Form 5500 Series) and
accompanying schedules for each of the Benefit Plans for which such a report is
required, (x) the current summary plan description (and any summary of material
modifications thereto), (y) the most recently filed certified financial
statements for each of the Benefit Plans for which such a statement is required
or was prepared, and (z) for each Benefit Plan intended to be “qualified” within
the meaning of Section 401(a) of the Code, the most recent IRS determination
letter issued with respect to such Benefit Plan. Except as set forth in Schedule
4.14 of the Disclosure Schedule, since the date of the documents delivered,
there has not been any material change in the assets or liabilities of any of
the Benefit Plans or any change in their terms and operations which could
reasonably be expected to affect or alter the Tax status or materially affect
the cost of maintaining such Benefit Plan, and none of the Benefit Plans has
been or will be amended prior to the Closing Date.
 
27

--------------------------------------------------------------------------------

 
 
(c) Except as set forth in Schedule 4.14 of the Disclosure Schedule (a) no
complete or partial termination or wind up of any Benefit Plan has occurred
since December 31, 2001, or is expected to occur; (b) full payment has been
timely made of all amounts which the Seller is required, under applicable Law or
under any Benefit Plan or any contract relating to any Benefit Plan to which the
Seller is a party, to have paid, including all contributions and premiums
thereunder, as of the last day of the most recent fiscal year of such Benefit
Plan ended prior to the date hereof; (c) the Seller has made adequate provisions
in its financial records and statements, in accordance with GAAP, for all
obligations and liabilities under all Benefit Plans that have accrued but have
not been paid because they are not yet due under the terms of any Benefit Plan
(or any related trust, insurance contract, other related contract or fund); (d)
each Benefit Plan (and each related trust, insurance contract, other related
contract or fund) has been maintained, funded and administered in accordance
with the terms of such Benefit Plan and the terms of any applicable collective
bargaining agreement and complies in form and operation with the applicable
requirements of ERISA, the Code and other applicable Law; (e) all required
reports and descriptions have been timely filed and/or distributed in accordance
with the applicable requirements of ERISA and the Code with respect to each
Benefit Plan; and (f) the requirements of COBRA have been met with respect to
each Benefit Plan subject to COBRA.
 
4.15.  Product Warranties; Products.
 
(a) Schedule 4.15 of the Disclosure Schedule includes copies of Seller’s
standard terms and conditions of Product sales made. Except as set forth in
Schedule 4.15 of the Disclosure Schedule, there are not any pending claims
against Seller for breach of an express or implied warranty applicable to
Products of the Acquired Business sold by Seller and, to the Knowledge of
Seller, there is no such claim threatened.
 
(b) Seller has not received notice of any, and to the Knowledge of Seller there
are not any, set of facts that (i) could furnish a basis for the recall,
withdrawal or suspension of any Product, Governmental Authorization, approval or
consent of any Governmental Authority with respect to any Product, (ii) could
furnish a basis for the recall, withdrawal or suspension of any Product by Order
of any state, federal or foreign court of law, or (iii) could otherwise cause
Seller or the Acquired Business to recall, withdraw or suspend any Product from
the market or to change the marketing classification of any Product. Seller has
not received notice of any, and to the Knowledge of Seller there are not any,
Defects in the Products that is reasonably likely to give rise to any Losses or
that will cause such Product not to be useable as intended or marketed.
 
4.16.  Inventory. The quantities of each type of inventory (whether raw
materials, work-in-process, or finished goods) are not excessive, but are
reasonable and warranted in the present circumstances of the Seller conducting
the Acquired Business in the ordinary course of business. To the Knowledge of
Seller, all work in process and finished goods inventory held by the Seller is
free of any material Defect or other material deficiency. Except as set forth in
Schedule 4.16 of the Disclosure Schedule, the inventory of finished goods of the
Acquired Business taken into account in the determination of the Closing Working
Capital (excluding any such inventory included in any inventory reserve or
inventory write down or write off taken into account in the determination of the
Closing Working Capital) has been manufactured in accordance with customer
specifications as set forth in the applicable purchase order. Except as set
forth in Schedule 4.16 of the Disclosure Schedule, since December 31, 2005, no
inventory items have been sold or disposed of except in the ordinary course of
business.
 

28

--------------------------------------------------------------------------------

 
 
4.17.  Accounts Receivable and Bad Debts. The accounts receivable of the Seller
arising from the Acquired Business and taken into account in the determination
of the Closing Working Capital (excluding any such accounts receivable included
in any bad debt reserve, allowance for doubtful accounts, write down or write
off taken into account in the determination of the Closing Working Capital) are
valid and genuine and have arisen solely out of bona fide sales of goods
delivered to the customers of Seller, or the performance of services or other
business transactions of Seller, in the ordinary course of business of the
Acquired Business. Except as set forth in Schedule 4.17 of the Disclosure
Schedule, Seller has no standard terms of sale.
 
4.18.  Employees. Seller has complied in all material respects with all
applicable Laws relating to the employment of labor relating to the operation of
the Acquired Business, including provisions thereof relating to wages, hours,
equal opportunity, collective bargaining, age, pregnancy, disability and sex
discrimination and the payment of social security and other Taxes due in respect
thereof. A list of the names and titles of and current annual base salary or
hourly rates for all employees of the Acquired Business, together with a
statement of the full amount and nature of any bonuses and other compensation
paid or payable to or accrued for each such employee is entitled, has been
delivered to Purchaser from Seller. Seller does not have any contracts of
employment with any of the employees of the Acquired Business. Except as set
forth in Schedule 4.18 of the Disclosure Schedule, there is no employment
contract, employee benefit or incentive compensation plan or program, severance
policy or program or any other plan or program to which the Seller is a party
(a) that is or could, pursuant to its terms, be triggered or accelerated by
reason of or in connection with the execution of this Agreement or the
consummation of the transactions contemplated by this Agreement or (b) which
contains “change in control” provisions pursuant to which the payment, vesting
or funding of compensation or benefits is triggered or accelerated by reason of
or in connection with the execution of or consummation of the transactions
contemplated by this Agreement.
 
4.19.  Necessary Property. Except as set forth in Schedule 4.19 of the
Disclosure Schedule, the Purchased Assets, together with the assets subject to
leases or licenses included in the Assumed Liabilities, contains all of the
real, personal and mixed property, whether tangible or intangible, (i) necessary
to operate the Acquired Business in the manner and to the extent presently
conducted by Seller and (ii) used principally in the Acquired Business. Other
than the Purchased Assets, no real, personal or mixed property, whether tangible
or intangible, or owned, leased, or licensed, is currently being used in the
conduct of the Acquired Business in the manner presently conducted by Seller
other than the Retained Assets.

29

--------------------------------------------------------------------------------

 
 
4.20.  Labor.
 
(a) Except for the Union Agreement and as set forth in Schedule 4.20 of the
Disclosure Schedule, Seller is not a party to any collective bargaining or
similar agreement. Except as set forth in Schedule 4.20 of the Disclosure
Schedule, no labor organization or group of employees of the Acquired Business
has made a demand for recognition, has filed a petition seeking a representation
proceeding or given notice to Seller or the Acquired Business of any intention
to hold an election of a collective bargaining representative during the past
three years.
 
(b) There is no strike, sympathy strike, sit-down, slow-down, stay-in, sick-out,
walk-out, picketing, work stoppage, retarding of work or boycott that is
materially and adversely affecting the Acquired Business (all of the foregoing
referred to as “Work Interference”), and, to the Knowledge of Seller, there are
none pending or threatened and no claims have been made or are pending or exist
that are reasonably likely to give rise to any Work Interference. Seller has not
suffered any strike, slowdown, picketing or work stoppage by any group of
employees that has materially and adversely affected the Acquired Business
during the past three years.
 
(c) Since January 1, 2006, Seller has not engaged in any reduction in force
which triggers obligations under the WARN Act.
 
(d) To the Knowledge of Seller, Seller has not engaged contractors who are not
in compliance with the Fair Labor Standards Act, including provisions relating
to the use of “oppressive child labor” or “oppressive industrial work”.
 
(e) Except as set forth on Schedule 4.20 of the Disclosure Schedule, Seller is
in full and complete compliance with all present and past collective bargaining
agreements, memoranda of agreement, side letters, court, administrative,
arbitration, ADR, or mediation decisions or awards, wage or benefit schedules
and all other documents which reflect or pertain to understandings or practices
communicated or agreed upon between Seller and any union representatives. Except
as set forth on Schedule 4.20 of the Disclosure Schedule, there are no
complaints, charges, claims, allegations or grievances pending or, to the
Knowledge of Seller, threatened, that pertain to: (i) any federal, state or
local labor, employment, wage or hour, workers compensation, disability or
unemployment law, regulation or ordinance; (ii) any claim for wrongful
discharge, breach of employment contract or employment-related tort; or (iii)
any breach of restrictive covenant, non-competitive agreement or employee
confidentiality agreement. Neither the Seller nor the Acquired Business has
received notice that an unfair labor practice charge or complaint against the
Seller or the Acquired Business is pending before the National Labor Relations
Board or any similar state or foreign agency, nor, to the Knowledge of Seller,
has such a charge or complaint been threatened.
 
(f) A true and complete copy of each current material written personnel policy,
rule and procedure applicable to employees of the Seller or the Acquired
Business has been delivered or made available to Purchaser and is listed on
Schedule 4.20 of the Disclosure Schedule.
 
30

--------------------------------------------------------------------------------

 
 
4.21.  Guaranties. Except as set forth on Schedule 4.21, Seller is not a party
to any Guaranty in connection with the Acquired Business, and no Person is a
party to any Guaranty for the benefit of Seller in connection with the Acquired
Business.
 
4.22.  Customers and Suppliers; Supplies.
 
   (a) Schedule 4.22(a) of the Disclosure Schedule sets forth (a) a list of the
ten largest customers (measured by dollar volume) of the Acquired Business for
the twelve-month period ending December 31, 2005 and the six-month period ending
June 30, 2006, together with the approximate total sales to each such customer;
and (b) a list of the ten largest suppliers of the Acquired Business, together
with the approximate total amount of purchases made from such suppliers for the
twelve-month period ending December 31, 2005 and the six-month period ending
June 30, 2006 (collectively, the “Material Customers and Suppliers”). Except as
set forth on Schedule 4.22(a) of the Disclosure Schedule, Seller has not
received notice of, and to the Knowledge of Seller, there has not been, or will
not be, any change that has had, may have, or will have a Material Adverse
Effect on the relations of Seller with the Material Customers and Suppliers as a
result of the announcement or consummation of the transactions contemplated by
this Agreement and Seller has not received notice that any of the Material
Customers and Suppliers has terminated or is contemplating terminating its
relationship with Seller, and to the Knowledge of Seller, none of the Material
Customers and Suppliers are contemplating terminating its relationship with
Seller. Seller has not received notice of any, and to the Knowledge of Seller
there has been no, work stoppage or other material adverse circumstances or
conditions that may jeopardize or adversely affect its future relationship with
any of the Material Customers and Suppliers. Seller does not have any pending
disputes or controversies with (i) any of the Material Customers and Suppliers
or (ii) any customers, suppliers, or distributors which dispute or controversy
would reasonably be expected to have a Material Adverse Effect. Seller has not
received notice of any and, to the Knowledge of Seller, there has not been any,
state of facts which is reasonably likely to impair the relationship of the
Acquired Business with any of the Material Customers and Suppliers.
 
(b) Schedule 4.22(b) sets forth a list of all customers of the Acquired Business
with annual purchases from Seller in excess of $25,000 which either commenced or
ceased doing business with Seller during the twelve month period ending June 30,
2006.
 
4.23.  Absence of Certain Business Practices.
 
   (a) None of Seller or the Related Parties or, to the Knowledge of Seller, any
other Person acting on behalf of Seller or the Acquired Business or any
individual related to any of the foregoing Persons, acting alone or together,
has with respect to the business or activities of Seller or the Acquired
Business: (a) received, directly or indirectly, any rebates, payments,
commissions, promotional allowances or any other economic benefits, regardless
of their nature or type, from any customer, supplier, trading company, shipping
company, governmental employee or other Person with whom Seller has done
business directly or indirectly; or (b) directly or indirectly, given or agreed
to give any gift or similar benefit to any customer, supplier, trading company,
shipping company, governmental employee or other Person who is or may be in a
position to help or hinder the business of Seller (or assist Seller in
connection with any actual or proposed transaction) which (i) may subject Seller
to any damage or penalty in any civil, criminal or governmental litigation or
proceeding, (ii) if not given in the past, may have had an adverse effect on
Seller or the Acquired Business or (iii) if not continued in the future, may
materially adversely affect the Acquired Business or subject Seller or the
Acquired Business to suit or penalty in any private or governmental litigation
or proceeding. The Seller has conducted its business in a manner that complies
with the U.S. Foreign Corrupt Practices Act.

31

--------------------------------------------------------------------------------

 
 
(b) Seller has not operated any business other than the Acquired Business.
 
4.24.  Insolvency. Seller is able to pay its debts as they mature and the
transfer of the Purchased Assets by Seller to Purchaser in accordance with the
terms of this Agreement shall not constitute a voidable preference or transfer
in fraud of any creditor under applicable federal or state insolvency law.
 
4.25.  Banking Relationships. Schedule 4.25 of the Disclosure Schedule sets
forth the names and locations of the primary bank accounts of the Seller used in
connection with the Acquired Business. The Seller does not have any lockboxes
and is not subject to any lockbox requirements by its lenders.
 
4.26.  Brokerage. Except as set forth on Schedule 4.26 of the Disclosure
Schedule, no Person provided services as a broker, agent or finder on behalf of
Seller or Seller Principals in connection with the transactions contemplated
hereby.
 
4.27.  FIRPTA. The Seller is not a “foreign person” within the meaning of
Section 1445 of the Code. The Seller is not a U.S. real property interest within
the meaning of Treasury Regulations Section 1.897-2(g)(1)(ii), (h)(1)(ii) or
Section 1.1445-2(c)(3)(i).
 
OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4.1(a), THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE 4 OF THIS AGREEMENT SHALL IN
NO WAY BE DEEMED TO APPLY TO THE WILMINGTON BUSINESS, THE WILMINGTON ACQUISITION
OR THE WILMINGTON ASSETS. PURCHASER ACKNOWLEDGES THAT SELLER SHALL HAVE NO
LIABILITY TO PURCHASER OR PURCHASER PARENT WITH RESPECT TO SUCH MATTERS AND
PURCHASER AND PURCHASER PARENT SHALL LOOK SOLELY TO THE WILMINGTON SELLER AND
THE REPRESENTATIONS AND WARRANTIES OF THE WILMINGTON SELLER IN THE WILMINGTON
TRANSACTION DOCUMENTS IN CONNECTION WITH THE SAME. PURCHASER AND PURCHASER
PARENT ACKNOWLEDGE THAT THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS
ARTICLE 4 ARE SOLELY FOR THE BENEFIT OF PURCHASER, PURCHASER PARENT AND THEIR
SUCCESSORS AND PERMITTED ASSIGNS. EXCEPT AS SET FORTH IN THIS AGREEMENT, THE
ANCILLARY DOCUMENTS AND THE OTHER DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY
TO BE DELIVERED AT CLOSING, THE SELLER MAKES NO OTHER REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, OF ANY KIND WHATSOEVER, INCLUDING WITHOUT
LIMITATION ANY REPRESENTATION OR WARRANTY REGARDING THE CONDITION, QUALITY,
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OF ANY PURCHASED ASSET AND
ANY SUCH REPRESENTATION OR WARRANTY IS HEREBY EXPRESSLY DISCLAIMED.
 
32

--------------------------------------------------------------------------------

 
 
5.  REPRESENTATIONS AND WARRANTIES WITH RESPECT TO PURCHASER AND PURCHASER
PARENT. Purchaser and Purchaser Parent jointly and severally represent and
warrant to Seller that:
 
5.1.  Organizational Matters Regarding Purchaser and Purchaser Parent.
 
(a) Organization and Qualification; Power. Each of Purchaser and Purchaser
Parent is a corporation duly organized, validly existing and in good standing
under the Laws of the State of Delaware. Each of Purchaser and Purchaser Parent
is duly qualified or licensed, as the case may be, and in good standing in each
jurisdiction where the nature of the activities of its business or the character
of its assets require such qualification, except where the failure to be so
qualified would not have an adverse affect on such party.
 
(b) Authorization; Validity. Each of Purchaser and Purchaser Parent has all
requisite power and authority to enter into this Agreement, the Ancillary
Documents to which it is a named party and the related agreements, documents and
instruments referred to herein or contemplated hereby and to carry out its
obligations hereunder and thereunder. The execution and delivery by each of
Purchaser and Purchaser Parent of this Agreement, the Ancillary Documents to
which it is a named party and the related agreements, documents and instruments
referred to herein or contemplated hereby and the consummation by Purchaser and
Purchaser Parent of the transactions contemplated hereby and thereby have been
duly authorized by the Board of Directors of Purchaser and Purchaser Parent and,
if necessary, the shareholders of Purchaser and Purchaser Parent. No further act
or proceeding on the part of each of Purchaser or Purchaser Parent is necessary
to authorize this Agreement, the Ancillary Documents to which it is a named
party or any related documents or instruments to be executed and delivered by
Purchaser or Purchaser Parent pursuant hereto or thereto or the consummation of
the transactions contemplated hereby or thereby. This Agreement constitutes, and
when executed and delivered the Ancillary Documents to which Purchaser or
Purchaser Parent is a named party and the related agreements, documents and
instruments to be executed and delivered by Purchaser and Purchaser Parent
pursuant hereto will constitute the valid and legally binding obligations of
Purchaser and Purchaser Parent, as the case may be, enforceable against such
party in accordance with their respective terms, except as may be limited by
bankruptcy, insolvency, reorganization or other Laws affecting creditors’ rights
generally, and by general equitable principles.
 
(c) Compliance; Binding Effect. The execution, delivery and performance of this
Agreement, the Ancillary Documents and the related agreements and instruments
referred to herein or therein or contemplated hereby or thereby and the purchase
of the Purchased Assets and the assumption of the Assumed Liabilities will not:
(i) violate any provisions of the Certificate of Incorporation or Bylaws of
Purchaser or Purchaser Parent or any provision of applicable Law; (ii)
constitute a default under, or constitute an event which with or without the
giving of notice or the lapse of time or both would become a default under any
material contract to which Purchaser or Purchaser Parent is a party or by which
Purchaser or Purchaser Parent is bound; or (iii) violate or conflict with any
Order to which Purchaser or Purchaser Parent is subject or bound.
 
5.2.  Governmental Consents. No consent, approval, authorization, or other
action by or filing with any Governmental Authority is required for the
execution, delivery or performance by Purchaser or Purchaser Parent of this
Agreement or the transactions contemplated by this Agreement.
 
33

--------------------------------------------------------------------------------

 
 
5.3.  Litigation. To the knowledge of Purchaser and Purchaser Parent, there is
no action, claim, suit or proceeding pending or threatened against Purchaser
which questions the legality, validity or propriety of the transactions
contemplated by this Agreement.
 
5.4.  Brokerage. Except as set forth on Schedule 5.4, no Person provided
services as a broker, agent or finder on behalf of Purchaser or Purchaser Parent
in connection with the transactions contemplated hereby.
 
EXCEPT AS SET FORTH IN THIS AGREEMENT, THE ANCILLARY DOCUMENTS AND THE OTHER
DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY TO BE DELIVERED AT CLOSING, NEITHER
PURCHASER NOR PURCHASER PARENT MAKES ANY OTHER REPRESENTATIONS OR WARRANTIES,
EXPRESS OR IMPLIED, OF ANY KIND WHATSOEVER AND ANY SUCH REPRESENTATION OR
WARRANTY IS HEREBY EXPRESSLY DISCLAIMED. SELLER ACKNOWLEDGES THAT THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS ARTICLE 5 ARE SOLELY FOR THE
BENEFIT OF SELLER AND ITS SUCCESSORS AND PERMITTED ASSIGNS.
 
6.  CLOSING.
 
6.1.  Closing Date. Provided that (i) each of the conditions set forth in
Section 10 and 11 are satisfied or waived, The Closing of the transactions
provided for herein shall take place on October 3, 2006, or on such other date
as is mutually agreeable to Seller and Purchaser; provided, that upon receipt of
a Material Disclosure Schedule Change by Purchaser within seven (7) Business
Days prior to the Closing Date, Purchaser may, at its election in writing, delay
the Closing Date to the date that is up to seven (7) Business Days after its
receipt of such Material Disclosure Schedule Change in order for it to further
investigate the matters described therein. The consummation of the transactions
contemplated hereby shall be effective as of the Effective Time.
 
6.2.  Closing Deliveries. The following items shall be delivered by the Parties
at Closing:
 
(a) By Seller. At the Closing, Seller shall execute and deliver to, or cause to
be executed and delivered to, the Purchaser the following:
 
(i) bills of sale, assignment documents and other instruments of transfer duly
executed by the Seller, which are reasonably requested by Purchaser to vest in
Purchaser title to the Purchased Assets, including a bargain and sale with
covenants against grantor’s acts type deed with respect to the transfer of the
Ohio Real Estate;
 
(ii) the Assignment and Assumption Agreement and Bill of Sale and the Escrow
Agreement, each duly executed by the Seller;
 
34

--------------------------------------------------------------------------------

 
 
(iii) a certificate reasonably acceptable to Purchaser, dated the Closing Date,
executed by the Secretary of Seller certifying, representing and warranting (i)
the adoption of resolutions of the Board of Managers of Seller authorizing the
execution, delivery and performance of this Agreement and the related
agreements, documents and instruments referred to herein and the respective
transactions contemplated hereby and thereby, and (ii) a true and complete copy
certified certificate of formation (as filed with the Secretary of State of the
State of Delaware) and the operating agreement of Seller, each as amended
through the Closing;
 
(iv) a certificate reasonably acceptable to Purchaser, dated the Closing Date,
executed by the President of Seller, certifying, representing and warranting
that (i) as of the Closing the conditions set forth in Sections 10.1, 10.2, and
10.5 have been satisfied and (ii) the Audited Financial Statements were prepared
in accordance with Seller’s books of account and records and GAAP and present
fairly in all material respects the financial condition of the Acquired Business
as of the respective dates of such Audited Financial Statements and the
respective periods covered thereby;
 
(v) an assignment of the lease pertaining to the Leased Real Property, executed
by Seller (together with applicable landlord consents), and an estoppel and
non-disturbance agreement from the landlord of the Leased Real Property in a
form reasonably satisfactory to Purchaser;
 
(vi) a good standing certificate from the jurisdiction of Seller’s organization
and from the States of Ohio and Illinois dated not more than thirty (30) days
prior to the Closing Date;
 
(vii) a certificate in form and substance reasonably acceptable to Purchaser
establishing that the transactions contemplated by this Agreement are not
subject to withholding under Section 1445 of the Code;
 
(viii) an executed Restrictive Covenant Agreement from each of the Seller
Principals in the forms annexed hereto as Exhibits D(i), (ii) and (iii);
 
(ix) the Employment and Consulting Agreements as executed by each employee or
consultant, as the case may be, named as a party thereto;
 
(x)  the Stock Purchase Agreement executed by Seller;
 
(xi) final executed payoff and termination letters and Lien and mortgage
releases in a form reasonably satisfactory to Purchaser (and suitable for filing
with appropriate Governmental Authorities) in connection with the termination of
the Indebtedness set forth on Schedule 6.2(a)(xi) attached hereto and any other
debt for borrowed money that is secured by the assets of the Acquired Business;
 
(xii) appropriate documentation executed by Seller consenting to the transfer of
all trade names, assumed names and foreign qualifications filed by Seller
referencing the name “Concord Steel”, “Concord Steel Company LLC”, or “Concord
Steel Company of Illinois LLC” (or any derivative thereof) in form suitable for
filing with the appropriate Governmental Authorities in Delaware, Illinois and
Ohio; and

35

--------------------------------------------------------------------------------

 
 
(xiii) a favorable opinion of counsel to Seller, in form reasonably satisfactory
to counsel to Purchaser, in connection with this Agreement and the transactions
contemplated hereby (and, to the extent such opinions are required by any of the
lenders to the Purchaser as a condition to making the loans to the Purchaser
referenced in the Commitment Letter, together with a reliance letter or reliance
language in favor of Purchaser’s lender(s) set forth in the Commitment Letter on
commercially reasonable terms and conditions and subject to commercially
reasonable qualifications as agreed by Seller and Purchaser’s Lender(s)).
 
(b) By Purchaser. At the Closing, Purchaser shall execute and deliver to, or
cause to be executed and delivered to, the Seller the following:
 
(i) the Assignment and Assumption Agreement and Bill of Sale and the Escrow
Agreement, each duly executed by Purchaser;
 
(ii) an assumption of the lease pertaining to the Leased Real Property, executed
by Purchaser;
 
(iii) a certificate reasonably acceptable to Seller, dated the Closing Date,
executed by an officer of Purchaser, certifying, representing and warranting (i)
the adoption of resolutions of the Board of Directors of Purchaser authorizing
the execution, delivery and performance of this Agreement and the related
agreements, documents and instruments referred to herein and the respective
transactions contemplated hereby and thereby, and (ii) a true and complete copy
of the Certificate of Incorporation of Purchaser (as filed with the Secretary of
State of Delaware) and the Bylaws of Purchaser;
 
(iv) a certificate reasonably acceptable to Seller, dated the Closing Date,
executed by an officer of Purchaser Parent, certifying, representing and
warranting (i) the adoption of resolutions of the Board of Directors of
Purchaser Parent authorizing the execution, delivery and performance of this
Agreement and the related agreements, documents and instruments referred to
herein and the respective transactions contemplated hereby and thereby, and (ii)
a true and complete copy of the Certificate of Incorporation of Purchaser (as
filed with the Secretary of State of Delaware) and the Bylaws of Purchaser
Parent;
 
(v) a certificate reasonably acceptable to Seller, dated the Closing Date,
executed by an officer of Purchaser and Purchaser Parent, certifying,
representing and warranting that, as of the Closing the conditions set forth in
Sections 11.1 and 11.2 have been satisfied;
 
(vi) a resale certificate with respect to the inventory included in the
Purchased Assets, duly executed by Purchaser;
 
(vii) payment by wire transfer of the Purchase Price less the Escrow Amount to
Seller and the deposit of the Escrow Amount with the Escrow Agent as provided in
Section 2.3(b) of this Agreement;
 
(viii) the Employment and Consulting Agreements executed by Purchaser Parent;
 
36

--------------------------------------------------------------------------------

 
 
(ix) the Stock Purchase Agreement executed by Purchaser; and
 
(x) a favorable opinion of special counsel to Purchaser, in form reasonably
satisfactory to counsel to Seller, in connection with this Agreement and the
transactions contemplated hereby.
 
7.  COVENANTS AND AGREEMENTS OF SELLER.
 
7.1.  Access to Information and Records; Assistance. During the period prior to
the Closing, Seller shall provide Purchaser and its proposed lenders and
investors, and their respective counsel, accountants and other representatives
(i) reasonable access, at times reasonably agreed to by Seller, to the
facilities, properties, books, records, contracts and documents of the Acquired
Business for the purpose of such inspection, investigation, copying and testing
as such parties reasonably deem appropriate in connection with the transactions
contemplated by this Agreement and furnish to Purchaser and its representatives
all information (including financial and operating data and reports) with
respect to the business and affairs of the Acquired Business as Purchaser may
reasonably request from time to time, (ii) with the prior consent of the Seller
in each instance (which shall not be unreasonably withheld or delayed), access
to managers, officers, accountants, employees, agents and representatives for
the purposes of such meetings and communications as Purchaser reasonably
desires, (iii) with the prior consent of the Seller in each instance, access to
vendors, customers and others having business dealings with the Acquired
Business, and (iv) reasonable assistance in connection with the securing of
financing for the purchase of the Acquired Business, including the preparation
of summary data as may be reasonably requested. Purchaser shall coordinate all
such access through Seller. Unless otherwise agreed, Purchaser shall provide
written notice at least two (2) business days prior to the day on which any
access is requested.
 
7.2.  Conduct of Business Pending the Closing. The Seller shall conduct the
Acquired Business in the ordinary course of business, preserve intact its
business organization, and use its commercially reasonable efforts to keep
available the services of its employees in the ordinary course of business,
maintain satisfactory relationships with suppliers, distributors, customers and
others having material business relationships with it and not materially change
its methods of purchase, sale, management accounting, or operation. Without the
prior written consent of Purchaser (which consent will not be unreasonably
withheld or delayed), the Seller shall not knowingly commit or omit to do any
act that (i) would cause a material breach of any material agreement, commitment
or covenant of Sellers contained in this Agreement or (ii) would cause the
representations and warranties as set forth in Article 4 to become untrue in any
material respect.
 
In furtherance of the foregoing:
 
(a) from the date of this Agreement until the earlier of the Closing Date and
the termination of this Agreement pursuant to the terms hereof, unless Purchaser
has consented in writing thereto (which consent shall not be unreasonably
withheld, conditioned or delayed), or except as otherwise expressly set forth in
this Agreement, the Seller shall cause the Acquired Business to:

37

--------------------------------------------------------------------------------

 
 
(i) conduct all business, financial, and other operations, including the payment
of all accounts payable (except as may be permitted under Section 7.2(c) hereof)
and other routine and customary expenses in the ordinary course of business;
 
(ii) use all commercially reasonable efforts: (A) to preserve intact its
business organizations and goodwill, (B) to keep available the services of its
officers and employees, and (C) to maintain satisfactory relationships with
those Persons with which it has business relationships; and
 
(iii) upon the discovery thereof, promptly (but in no event more than two
Business Days after discovery) notify Purchaser of the occurrence of (A) any
breach of any representation or warranty of Seller contained herein, (B) any
lawsuits, claims, proceedings or investigations that after the date hereof are
threatened or commenced against the Seller or against any officer, director,
employee, consultant, agent or equityholder thereof with respect to the affairs
of the Seller or the Acquired Business, (C) any notice or other communication
from any Person party to the Contracts alleging that the consent of such Person
is or may be required in connection with the transactions contemplated by this
Agreement, and (D) any notice or other communication from any Governmental
Authority (I) in connection with the transactions contemplated by this Agreement
or (II) that could materially affect the Acquired Business or Seller or their
respective financial conditions.
 
(b) Without limiting the generality of Section 7.2(a), from and after the date
of this Agreement until the earlier of the Closing Date and the termination of
this Agreement, except for actions required to be taken by Seller in the
performance of its respective obligations under the Contracts, unless Purchaser
has consented in writing thereto (which consent shall not be unreasonably
withheld, conditioned or delayed) or except as otherwise expressly contemplated
or permitted by this Agreement, Seller shall not, and shall cause the Wilmington
Purchaser not to:
 
(i) acquire by merger, purchase or any other manner, any business, entity or
division or make an investment in, or enter into a joint venture with, any third
party other than the Wilmington Acquisition;
 
(ii) except as would not have a material and adverse effect on the Acquired
Business, the Purchased Assets or the ability to of the Seller to consummate the
transactions contemplated by this Agreement or the Ancillary Documents, enter
into any agreement (a) which contains any restrictive covenants or limits the
ability of Seller to conduct business in any jurisdiction, (b) which relates to
any joint venture or similar arrangement with respect to any material
distribution or supply agreement other than in the ordinary course of business,
or (c) with any Affiliate;
 
(iii) except as would not have an adverse effect on the Acquired Business after
the Closing, the Purchased Assets or the ability of the Seller to consummate the
transactions contemplated by this Agreement or the Ancillary Documents, grant
any severance or termination pay to, or enter into any new employment,
consulting, change of control, retention, salary continuation or severance
agreement with, any officer, manager, member of Seller;

38

--------------------------------------------------------------------------------

 
 
(iv) except as would not have an adverse effect on the Acquired Business, the
Purchased Assets or the ability to of the Seller to consummate the transactions
contemplated by this Agreement or the Ancillary Documents, (A) transfer, sell or
otherwise dispose of any of its assets other than (I) inventory or obsolete or
damaged equipment that is not currently used or usable (in an amount not to
exceed Twenty-Five Thousand Dollars ($25,000) in the aggregate) in the ordinary
course of business and (II) such assets as are required to consummate the
Wilmington Acquisition, or (B) license, mortgage, encumber or lease any of its
assets,
 
(v) make any capital expenditures or otherwise acquire any material property or
assets, except for (A) purchases of supplies or capital equipment in the
ordinary course of business and having a price of less than Fifty Thousand
Dollars ($50,000) and except for the purchase of raw materials and other
inventory in the ordinary course of business; provided, that Seller may make any
capital expenditures forecasted by the Seller and disclosed to Purchaser in
writing prior to the date hereof, and (B) such property and assets purchased
pursuant to the Wilmington Acquisition;
 
(vi) except as would not have an adverse effect on the Acquired Business, the
Purchased Assets or the ability to of the Seller to consummate the transactions
contemplated by this Agreement or the Ancillary Documents, incur, assume,
guarantee or otherwise become liable for any indebtedness for borrowed money,
including, without limitation, capital leases, in excess of Fifty Thousand
Dollars ($50,000), individually, or One Hundred Thousand Dollars ($100,000) in
the aggregate, except (A) indebtedness to trade creditors of Seller or its
Subsidiaries, in the ordinary course of business (B) indebtedness incurred for
the purpose of consummating the Wilmington Acquisition or (C) additional draws
on any credit facility of the Seller existing as of the date hereof and set
forth on Schedule 4.10.
 
(vii) except as would not have a material and adverse effect on the Acquired
Business, the Purchased Assets or the ability to of the Seller to consummate the
transactions contemplated by this Agreement or the Ancillary Documents, make or
forgive any loans, advances or capital contributions to, or investments in, any
other Person;
 
(viii) bid for or enter into any agreement or contract which requires the
payment or potential payment of more than One Hundred Fifty Thousand Dollars
($150,000), or receipt or potential receipt by Seller or the Wilmington
Purchaser of more than Two Hundred Fifty Thousand Dollars ($250,000) other than
pursuant to the Wilmington Acquisition;
 
(ix) except as would not have an adverse effect on the Acquired Business, the
Purchased Assets or the ability to of the Seller to consummate the transactions
contemplated by this Agreement or the Ancillary Documents, modify, amend,
terminate or waive any rights under any of it written agreements;
 
(x) except (i) as may be required of Seller or the Wilmington Purchaser under
any plan, agreement, policy, arrangement, or obligation currently in effect, or
as required by Laws or (ii) with respect to the payment of the Employee Bonuses
on or prior to the Closing Date: (A) increase the compensation, severance, bonus
or, other benefits payable or to become payable to any of the managers, officers
or employees of the Seller or the Wilmington Purchaser other than in the
ordinary course of business, or (B) establish, adopt, enter into, amend or
modify in any material respect any collective bargaining agreement, employee
benefit plan, trust, fund, policy or arrangement for the benefit of any current
or former managers, officers or employees of the Seller except pursuant to the
Wilmington Acquisition;
 
39

--------------------------------------------------------------------------------


 
(xi) take any action to change accounting policies, procedures or practices,
except as required by a change in GAAP or Laws after the date hereof (“Reporting
Requirements”)
 
(xii) materially change any method of reporting income, deductions or other
material items for income Tax purposes, make or change any material election
with respect to Taxes, agree to or settle any material claim or assessment in
respect of Taxes, or agree to an extension or waiver of the limitation period to
any material claim or assessment in respect of Taxes, other than in the ordinary
course of business or as required by Reporting Requirements;
 
(xiii) settle or knowingly compromise any claims identified on Schedule 4.6(a)
of the Disclosure Schedule, or other pending or threatened suit, action, or
claim which would require the payment by the Seller, the Wilmington Purchaser or
the Acquired Business of more than Fifty Thousand Dollars ($50,000) or would
impose a restriction on the business, assets or operations of the Acquired
Business following the Closing Date;
 
(xiv) other than in the ordinary course of business, accelerate, or accept
payment at a discount in respect of any accounts receivable or trade
receivables;
 
(xv) other than in the ordinary course of business or pursuant to Section 7.2(c)
hereof, delay any payment of any accounts payable beyond the respective payment
deadlines; or
 
(xvi) agree orally or in writing to take any of the actions prohibited by this
Section 7.2(b).
 
(c) Each of Purchaser and Purchaser Parent acknowledges that the Seller may from
the date hereof through the date on which the Estimated Closing Balance Sheet is
delivered (i) delay the payment of certain accounts payable, or (ii) make cash
distributions to its members, in each instance solely for the purposes of
ensuring that the Closing Working Capital as reflected on the Estimated Closing
Balance Sheet shall not exceed $12,700,000.00, and that, in the period from the
delivery of the Estimated Working Balance Sheet to the Closing.
 
7.3.  Exclusivity. Until the Closing occurs or this Agreement is terminated in
accordance with its terms, Seller covenants and agrees that neither Seller nor
any of its equityholders, managers, members, consultants, agents or otherwise
will, directly or indirectly, (i) solicit, initiate or encourage the submission
of inquiries, proposals or offers from any Person other than Purchaser,
Purchaser Parent or their Affiliates or representatives relating in any way to
(a) any investment in the Seller, (b) any acquisition of direct or indirect
control of the Seller, (c) the purchase of any of the Purchased Assets, except
for inventory sold in the ordinary course of business, (d) the entering into any
lease, exchange, mortgage, pledge, transfer or other disposition of any of the
Purchased Assets, or (e) any business combination or other transaction involving
the Seller, including without limitation, any merger, consolidation,
acquisition, tender or exchange offer purchase, re capitalization,
reorganization, dissolution, liquidation, or issuance or disposition of any
nature or other transaction which would involve the Seller (each, an
“Acquisition Proposal”), (ii) participate in any discussions or negotiations
regarding an Acquisition Proposal or furnish to any Person any information for
any purpose inconsistent with the foregoing, (iii) otherwise cooperate in any
way with, or assist or participate in, facilitate or encourage, any effort or
attempt by any other Person to do or seek any of the foregoing or (iv) formulate
or disclose any intention, plan or arrangement inconsistent with the foregoing.
Seller will (A) immediately notify Purchaser in writing if any discussions or
negotiations are sought to be initiated, any inquiry or proposal is made, or any
information is requested by any Person with respect to any Acquisition Proposal
or proposal which could lead to an Acquisition Proposal, (B) immediately notify
Purchaser of all material terms of any Acquisition Proposal including the
identity of the Person making the Acquisition Proposal or the request for
information, and (C) in the event a third party makes a written offer or
proposal to the Seller or any of the members of Seller with respect to any
Acquisition Proposal, the Seller will promptly send to Purchaser a complete copy
of any such written offer or proposal. The Seller shall, and shall use
commercially reasonable efforts to ensure that its managers, members, employees,
investment bankers, attorneys, accountants and other agents, immediately cease
and cause to be terminated all discussions and negotiations that have taken
place prior to the date hereof, if any, with any Persons with respect to any
Acquisition Proposal.
 
40

--------------------------------------------------------------------------------


 
7.4.  Interim Financial Statements. Following execution hereof and prior to the
Closing Date, Seller will deliver to Purchaser Interim Financial Statements as
soon as available and in all events within fifteen (15) days following the end
of each calendar month for such month and for the period from July 1, 2006 to
the end of such calendar month; provided, that Seller shall deliver the Interim
Financial Statements for the month prior to the Closing together with the
Estimated Closing Balance Sheet, if the Closing occurs prior to the 15th day of
the month.
 
7.5.  Further Acts.
 
(a) Following the Closing, Seller shall, without cost or expense to Purchaser,
(i) promptly execute and deliver to or cause to be executed and delivered to
Purchaser such further instruments of transfer and conveyance and take such
other action as Purchaser may reasonably require to carry out more effectively
and completely the sale and transfer of the Purchased Assets contemplated by
this Agreement and to vest, perfect and confirm Purchaser’s ownership in the
Purchased Assets, and (ii) should any funds or property sold to Purchaser
pursuant to this Agreement be paid or delivered to Seller, such funds or
properties shall be held in trust for Purchaser by Seller and Seller shall
promptly pay and deliver the same to Purchaser.
 
(b) The Seller hereby constitutes and appoints, effective as of the Closing
Date, the Purchaser, its successors and assigns as the true and lawful attorney
of the Seller with full power of substitution in the name of the Purchaser or in
the name of the Seller but for the benefit of the Purchaser (a) to collect for
the account of the Purchaser all accounts receivable of the Acquired Business
and any other item of Purchased Assets and (b) to institute and prosecute all
proceedings which the Purchaser may in its discretion deem proper in order to
collect all accounts receivable of the Acquired Business or to assert or enforce
any right, title or interest in, to or under the Purchased Assets and to defend
or compromise (subject to Section 13 hereof, if applicable) any and all actions,
suits or proceedings in respect of any of the Purchased Assets and the Acquired
Business. The Purchaser shall be entitled to retain for its own account any
amounts collected pursuant to the foregoing powers, including any amounts
payable as interest in respect thereof.
 
41

--------------------------------------------------------------------------------


 
7.6.  Payment of Certain Indebtedness. The Seller shall deliver to Purchaser no
later than two Business Days prior to Closing payoff, lien and related
termination letters in form reasonably acceptable to Purchaser with respect to
the indebtedness to evidence the termination and discharge of the debt set forth
on Schedule 6.2(a)(xi) and all Liens related thereto.
 
7.7.  Restrictive Covenants.
 
(a) No Solicitation; No Interference. The Seller shall not, for a period of
three years from the Closing Date, directly or indirectly, for its own account
or jointly with or for or on behalf of any other Person, as principal, agent or
otherwise, (i) recruit, solicit, induce to leave or hire any Person who is, or
has been during the previous one year, an employee, consultant or agent of
Purchaser or the Acquired Business, (ii) call upon, accept Competitive Business
from (as defined below), or solicit the Competitive Business of any Person who
is, or who had been at any time during the preceding two (2) years, a customer,
known prospective customer, or supplier of the Acquired Business, or (iii)
disrupt or attempt to disrupt any relationship, contractual or otherwise,
between Purchaser or the Acquired Business and any of their respective
customers, clients, suppliers, lessors or landlords.
 
(b) Non-Competition. Seller acknowledges that in order to assure Purchaser that
Purchaser will retain the value of the Acquired Business as a “going concern,”
the Seller on and subject to the terms set forth in this Section 7.7, shall not
utilize its special knowledge of the Acquired Business and its relationships
with customers, prospective customers, suppliers and others to compete with the
Purchaser by engaging in Competitive Business. For a period of three (3) years
beginning on the Closing Date, the Seller shall not engage or have an interest,
anywhere in the world (except as an owner of two percent (2%) or less of the
stock of any company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
Competitive Business. The Seller acknowledges that compliance with the
restrictions set forth in this Section 7.7(b) will not prevent any Person from
earning a livelihood.
 
(c) Non-Use of Intellectual Property. Other than as set forth on Schedule 7.7(c)
of the Disclosure Schedule, the Seller shall not at any time, directly or
indirectly, use or purport to authorize any Person to use any name, mark,
copyright, logo, trade dress or other identifying words or images which are the
same as or similar to those used currently or in the past by the Acquired
Business in connection with any product or service, whether or not such use
would be in a business competitive with that of the Acquired Business.
 
(d) Certain Acknowledgements and Remedies. The restrictions set forth in this
Section 7.7 are considered by the Parties to be reasonable for the purposes of
protecting the value of the Acquired Business on a “going concern” basis. The
Seller acknowledges that the Purchaser would be irreparably harmed and that
monetary damages would not provide an adequate remedy to Purchaser in the event
the covenants contained in this Section 7.7 were not complied with in accordance
with their terms. Accordingly, Seller agrees that any breach or threatened
breach by it any provision of this Section 7.7 shall entitle Purchaser to
injunctive and other equitable relief to secure the enforcement of these
provisions, in addition to any other remedies (including Losses) which may be
available to the Purchaser. If any party breaches the covenants set forth in
this Section 7.7, the running of the three (3) year non-compete period described
therein shall be tolled for so long as such breach continues. It is the desire
and intent of the parties that the provisions of this Section 7.7 be enforced to
the fullest extent permissible under the laws and public policies of each
jurisdiction in which enforcement is sought. If any provisions of this Section
7.7 relating to the time period, scope of activities or geographic area of
restrictions is declared by a court of competent jurisdiction to exceed the
maximum permissible time period, scope of activities or geographic area, as the
case may be, the time period, scope of activities or geographic area shall be
reduced to the maximum which such court deems enforceable. If any provision of
this Section 7.7 other than those described in the preceding sentence are
adjudicated to be invalid or unenforceable, the invalid or unenforceable
provisions shall be deemed amended (with respect only to the jurisdiction in
which such adjudication is made) in such manner as to render them enforceable
and to effectuate as nearly as possible the original intentions and agreement of
the parties.
 
42

--------------------------------------------------------------------------------


 
7.8.  Wilmington Acquisition. The Seller shall deliver to Purchaser all due
diligence, documents and agreements with respect to the Wilmington Acquisition.
 
7.9.  Enterprise Zone Agreement. Seller shall use its reasonable commercial
efforts to assign and transfer, and cause the Purchaser to have the continuing
benefit of, the incentives provided to Seller pursuant to that certain
Enterprise Zone Agreement by and between Seller and Board of Commissioners of
Trumbull County, Ohio, dated March 27, 2002 (the “EZ Agreement”). To the extent
Seller realizes any tax credits, refunds, rebates or disbursements under the EZ
Agreement with respect to periods occurring on or after the Closing Date, Seller
shall immediately transfer to the Purchaser an amount equal to Seller’s benefit
upon realization thereof.
 
7.10.  State Tax Clearances. On or prior to Closing, Seller shall (i) cooperate
with Purchaser in filing a Form CBS-1 (Notice of Sale or Purchase of Business
Assets) with the Illinois Department of Revenue and shall furnish all
information needed to do so, and (ii) use its best efforts to furnish recent
statements of account from the Ohio Department of Taxation with respect to
withholding taxes, unemployment compensation, and other Ohio tax matters. If
available, such statements of account may be provided by use of “online taxpayer
account information” or other means, or if no written evidence is available, by
oral advice from Ohio taxing officials on a conference call with the all Parties
present.
 
8.  COVENANTS AND AGREEMENTS OF PURCHASER.
 
8.1.  Further Acts. On the Closing Date, and thereafter for a period of eighteen
(18) months, Purchaser shall, without cost or expense to Seller, execute and
deliver to or cause to be executed and delivered to Seller such further
documents and take such other action as Seller may reasonably require to carry
out and move effectively and completely the transactions contemplated by this
Agreement.
 
43

--------------------------------------------------------------------------------


 
9.  MUTUAL COVENANTS AND AGREEMENTS.
 
9.1.  Publicity. All notices, releases, statements and communications generally
directed to employees, suppliers, customers, the public or the press relating to
the transactions contemplated by this Agreement shall be made only at such times
and in such manner as may be mutually agreed upon by Seller, Purchaser and
Purchaser Parent; provided, however, that any Party may make a public
announcement of the proposed transaction if such Party reasonably deems such
public announcement or filing is necessary to comply with any Law or any rule or
regulation of any securities exchange or securities quotation system and such
Party shall, to the extent practicable, consult with the other Party with
respect to such announcements and give reasonable prior written notice of its
intent to issue such announcement.
 
9.2.  Disclosure of Certain Matters. Each of Purchaser, Purchaser Parent and
Seller will provide the other with prompt written notice of any event,
development or condition that (a) would cause any of such party’s
representations and warranties to become untrue or misleading or which may
affect its ability to consummate the transactions contemplated by this
Agreement, (b) had it existed or been known on the date hereof would have been
required to be disclosed under this Agreement, (c) gives such party any reason
to believe that any of the conditions set forth in Articles 10 or 11 will not be
satisfied, or (d) is of a nature that is or may be materially adverse to the
operations, prospects or condition (financial or otherwise) of Seller or the
Acquired Business; provided, that the delivery of any notice shall not limit or
otherwise affect the remedies available hereunder to the party receiving notice.
 
9.3.  Disclosure Schedule.
 
(a) Disclosure Schedule. Contemporaneously with the execution and delivery of
this Agreement, Seller is delivering to Purchaser the Disclosure Schedule. Each
item set forth in the Disclosure Schedule is identified by reference to, or
grouped under a heading referring to, or by specific cross-references to, a
specific section or subsection of this Agreement. Capitalized terms used and not
otherwise defined in the Disclosure Schedule shall have the respective meanings
ascribed to them in this Agreement. The Disclosure Schedule is deemed to
constitute an integral part of this Agreement and the matters set forth therein
are deemed referred to by reference thereto in corresponding sections of this
Agreement. Subject to the next sentence, the inclusion of any item in the
Disclosure Schedule shall constitute disclosure for purposes of the section
hereof specifically referenced therein, but shall not be construed as an
indication of the materiality or lack of materiality of such item. Seller shall
use its commercially reasonable efforts to number all matters noted in the
Disclosure Schedule to correspond to the applicable section of this Agreement to
which it refers, but it is understood that the failure to do so shall not
constitute a breach of any representation or warranty made in this Agreement
provided that such matter is disclosed in a manner that makes it reasonably
apparent that it is relevant to another section or subsection of this Agreement.
 
(b) Notification of Change; Seller Updates to Schedules. During all periods
prior to the Closing, Seller shall promptly notify Purchaser with respect to any
matter, event or circumstance (i) arising on or before the date of this
Agreement which was known by Seller and that would otherwise constitute a
breach, violation or inaccuracy of any representation or warranty of Seller set
forth herein, (ii) arising on or before the date of this Agreement which was not
known by Seller and that would otherwise constitute a breach, violation or
inaccuracy of any representation or warranty of Seller set forth herein, (iii)
arising after the date of this Agreement that, if existing at, or occurring on
the date of this Agreement, the Closing Date or any date in between the date of
this Agreement and the Closing Date, would constitute a breach, violation or
inaccuracy of any representation or warranty of Seller set forth herein or (iv)
relating to a breach or violation of any covenant, agreement or obligation of
Seller set forth herein. No notification of a matter, event or circumstance set
forth in clause (i) or (iv) shall be deemed to cure any breach, violation or
inaccuracy of any representation or warranty or a breach or violation of any
covenant, agreement or obligation, nor limit or alter any of the
representations, warranties, covenants, agreements or obligations of Seller set
forth in this Agreement nor any rights or remedies Purchaser may have with
respect thereto. Upon notification of a matter, event or circumstance specified
in clause (ii) or (iii) above, Seller may update and supplement the Disclosure
Schedule solely with respect to such matter, event or circumstance by written
notice from Seller to Purchaser no later than two (2) days following the date on
which Seller receives notice of same. If requested by Purchaser, Seller shall
meet and discuss with Purchaser any such update or supplement to the Disclosure
Schedule made by Seller if, absent such change, such matter, event or
circumstance would result in a condition precedent set forth in Sections 10.1 or
10.5 hereof to remain unsatisfied (a “Material Disclosure Schedule Change”). If
the Parties cannot resolve any differences regarding a Material Disclosure
Schedule Change, then Purchaser shall be entitled to elect to either (a) waive
the same and close the transactions contemplated hereby (in which case the
representations and warranties contained herein shall be deemed to have been
updated by Seller’s disclosure of such matters, events and circumstances but
only to the extent resulting from matters, events and circumstances arising
under (ii) or (iii) above) or (b) terminate this Agreement without liability to
Purchaser, said election to be exercised no later than ten (10) days following
the date on which Purchaser receives notice of such Material Disclosure Schedule
Change.
 
44

--------------------------------------------------------------------------------


 
9.4.  Confidentiality. Except as otherwise required in the performance of its
obligations under this Agreement and except as otherwise required pursuant to
Law or as may be required in connection with any filing by Purchaser with the
Securities and Exchange Commission pursuant to the Securities Act or the
Securities and Exchange Act, any non-public information received by Purchaser,
Purchaser Parent, the Seller, or the advisors of any of the foregoing from
another party hereto shall be kept confidential. Further, each of Purchaser,
Purchaser Parent and the Seller acknowledge that the Confidential Information of
the Acquired Business is valuable, special and unique assets that shall be kept
confidential by the Seller after the Closing Date, if the Closing occurs, and if
the Closing does not occur, by Purchaser and Purchaser Parent and after the
termination of this Agreement pursuant to the terms hereof. Purchaser, Purchaser
Parent and Seller shall be responsible for any disclosure by their respective
Affiliates, employees, agents, contractors, officers, managers, members or
partners. Upon any termination of this Agreement, each of Purchaser, Purchaser
Parent and Seller shall, upon the request of the Person that provided such
Confidential Information, promptly return any Confidential Information received
from the other party and, upon request, shall destroy all copies of such
information in its possession. Purchaser, Purchaser Parent and Seller
acknowledge that each would not enter into this Agreement without the assurance
that all Confidential Information will be used for the exclusive benefit of the
Acquired Business. The terms and conditions of the Existing Confidentiality
Agreement, to the extent not inconsistent with the terms of this Agreement, are
hereby confirmed and acknowledged as obligations of the parties; provided, that
the parties hereto agree that the Existing Confidentiality Agreement shall
terminate at Closing.
 
45

--------------------------------------------------------------------------------


 
9.5.  Access to Information. For a period of five (5) years after the Closing,
Seller will grant to Purchaser and Purchaser Parent access to any relevant
records related to the operation of the Acquired Business that is reasonably
required by Purchaser and Purchaser Parent and not transferred hereunder, and
Purchaser and Purchaser Parent will grant to Seller access to any relevant
records related to the Acquired Business that is reasonably required by Seller
and transferred hereunder.
 
9.6.  Commercially Reasonable Efforts; No Delay. Upon the terms and subject to
the conditions hereof, each of the Parties hereto agrees to use its commercially
reasonable efforts (i) to perform its obligations hereunder, and (ii) to take,
or cause to be taken, all actions and to do, or cause to be done, all things
necessary, proper or advisable to consummate the transactions contemplated
hereby as promptly as practicable including the preparation and filing of all
forms, registrations and notices required to be filed to consummate the Closing
and the taking of such actions as are necessary to obtain any requisite
approvals, authorizations, consents, orders, licenses, permits, qualifications,
exemptions or waivers by any third party or Governmental Authority. In addition,
no party hereto shall take any action after the date hereof that could
reasonably be expected to materially delay the obtaining of, or result in not
obtaining, any permission, approval or consent from any Governmental Authority
or other Person required to be obtained prior to Closing.
 
9.7.  Employees. (a) Seller shall terminate or cause the termination of all
employees set forth on the Purchaser Employee Schedule (as defined herein) as of
the Closing Date and shall (i) timely pay pursuant to all applicable Law on or
prior to the earlier to occur of (A) any date specified pursuant to Law with
respect thereto and (B) fourteen calendar days after the Closing Date, all
wages, pro rated bonuses and incentive payments, fringe benefits (including, but
not limited to, profit share, the employer’s matching 401(k) Plan contributions
on account of wages through the Closing Date, accrued vacation pay, sick pay,
termination or severance payments and payroll Taxes) and unemployment taxes
arising in connection with the operation of the Acquired Business through the
end of such shift that occurs immediately prior to the Closing Date; and (ii)
subject to Purchaser fulfilling its obligations set forth in Section 9.7(b), be
responsible for any and all Liabilities to employees required under the Worker
Adjustment and Retraining Notification Act of 1988, as amended (the “WARN Act”),
similar state law and any other applicable Laws arising in connection with the
operation of the Acquired Business through the end of the shift that occurs
immediately prior to the Closing Date. Subject to Purchaser fulfilling its
obligations set forth in Section 9.7(b), should any Liability occur as a result
of the failure of Seller to comply with or give any required notice to employees
under the WARN Act and any other applicable Law as a result of the termination
of employees by Seller, Seller assumes all responsibility and Liability for any
wages and benefits for employees of Seller who did not receive any such required
notice and for civil penalties by local governments which may be imposed for
failure to give such required notice, including without limitation fines and
attorneys’ fees. All wages and fringe benefits of Hired Purchaser Employees
shall be prorated as of the end of the shift that ends on the Closing Date.
 
(b) Purchaser shall consider all Employees for continued employment in the
Acquired Business after the Closing but is not obligated to hire any Employee.
Purchaser shall, prior to Closing, provide Seller with a list of Employees to
whom Purchaser shall have made an offer of employment and which offer will
become effective at Closing (the “Purchaser Employee Schedule”). Each of the
employees set forth on the Purchaser Employee Schedule that commence work with
Purchaser shall be referred to herein as “Hired Purchaser Employees”. Purchaser
shall ensure that offers to the Hired Purchaser Employees shall be of a
sufficient number in the aggregate and provide continued employment for a period
after the Closing Date (not to exceed 60 days) in order to avoid triggering of a
mass layoff or plant closing by the Seller under the WARN Act or state law of
similar effect by reason of the transactions contemplated to occur at Closing in
the absence of complying with the provisions of the WARN Act or state law of
similar effect and Purchaser shall be responsible for any and all Liabilities to
employees required under the WARN Act to the extent that it does not comply with
the provisions of this Section 9.7(b). Schedule 9.7(b) of the Disclosure
Schedule sets forth each of those Persons presently electing COBRA coverage
under the Existing Plans of the Seller and each of those Persons who have
separated from employment by the Seller (other than those Persons separating
from employment by the Seller in conjunction with the transactions contemplated
hereby) and are presently entitled to elect COBRA coverage under the Existing
Plans of the Seller (collectively, the “Pre-existing COBRA Participants”) and
with respect to each Pre-existing COBRA Participant the date of such separation.
Purchaser acknowledges and agrees that it shall be responsible for any and all
COBRA obligations relating to the employees of the Acquired Business; provided,
that all obligations with respect to the Pre-existing COBRA Participants shall
be limited to those Persons set forth on Schedule 9.7(b) of the Disclosure
Schedule.
 
46

--------------------------------------------------------------------------------


 
(c) It is understood and agreed that (i) Purchaser's expressed intention to
extend offers of employment as set forth in this section shall not constitute
any commitment, contract or understanding (express or implied) or any obligation
on the part of Purchaser to an employment relationship of any fixed term or
duration after Closing or upon any terms or conditions other than those that
Purchaser may establish pursuant to individual offers of employment, and (ii)
employment offered by Purchaser is "at will" and may be terminated by Purchaser
or an employee at any time for any reason (subject to any written commitments to
the contrary made by Purchaser or an employee and applicable law and
regulation). Nothing in this Agreement shall be deemed to prevent or restrict in
any way the right of Purchaser to terminate, reassign, promote or demote any of
the Hired Purchaser Employees after the Closing or to change adversely or
favorably the title, powers, duties, responsibilities, functions, locations,
salaries, other compensation or terms or conditions of employment of such
employees. Except as otherwise agreed in this Section 9.7, Purchaser will set
its own initial terms and conditions of employment for the Hired Purchaser
Employees and others it may hire, including work rules, benefits and salary and
wage structure, all as permitted by Law.
 
(d) As of the Closing Date, all Employees who are hired by Purchaser shall cease
to participate in any benefit plans sponsored or maintained by Seller for the
benefit of Employees, and Seller shall be solely responsible for any continuing
obligations and liabilities arising from such benefit plans.
 
(e) Seller agrees to cooperate with Purchaser in organizing interviews of the
Employees by Purchaser and its representatives and to otherwise coordinate
ongoing communications with the Employees. Seller further covenants and agrees,
prior to the Closing, not to promote or advance any Employee without the prior
written consent of Purchaser, other than such promotions or advancements made in
the ordinary course of business.
 
(f) Seller covenants that all Hired Purchaser Employees who are participants in
Seller's retirement and savings plans, if any, shall retain their vested
benefits thereunder as of the Closing Date in accordance with the terms thereof
and Seller (or Seller's retirement or savings plans) shall retain sole Liability
for the payment of such benefits as and when such Hired Purchaser Employees
become eligible therefor under such plans. The parties hereto acknowledge that
Purchaser shall not assume, maintain, or contribute to any employee pension plan
or employee welfare benefit plan of Seller. Seller will not make or cause any
transfer of, and Purchaser shall not under any circumstances be deemed to have
assumed or accrued, any Liability with respect to pension or other Benefit Plans
or assets of Seller. Purchaser shall not have any responsibility, Liability or
obligation, whether to Employees, former employees, their beneficiaries or to
any other Person, with respect to any Benefit Plans, practices, programs or
arrangements (including the establishment, maintenance, operation, sponsorship
or termination thereof and the notification and provision of COBRA coverage
extension) maintained by Seller. Seller shall give any notices required by
applicable Law and take whatever other actions with respect to the plans,
programs and policies described in this Section 9.7 as may be necessary to carry
out the arrangements described in this Section 9.7.
 
47

--------------------------------------------------------------------------------


 
(g)  Seller and Purchaser shall provide each other with such plan documents and
summary plan descriptions, employee data or other information to the extent
reasonably required to carry out the arrangements described in this Section 9.7.
If any of the arrangements described in this Section 9.7 are determined by the
IRS or other Governmental Authority to be prohibited by applicable Law, Seller
and Purchaser shall modify such arrangements to as closely as possible reflect
their expressed intent and retain the allocation of economic benefits and
burdens to the parties contemplated herein in a manner that is not prohibited by
applicable Law.
 
(h) Seller has provided or made available to Purchaser on or prior to the date
hereof and the Closing Date properly completed and executed I-9 forms and
attachments with respect to all Employees, except for such Employees as Seller
certifies in writing to Purchaser are exempt from such requirement.
 
(i) Seller and Purchaser acknowledge that (i) the Acquired Business is subject
to the Union Agreement, and (ii) subject to the terms, conditions and
limitations set forth in Section 3.2 hereof (A) at Closing, Purchaser shall
assume the Union Agreement and (B) on and after the Closing Date, Purchaser
shall be responsible for complying with the Union Agreement, including without
limitation, making provision for any Benefit Plans that may be required
thereunder; provided, that Seller shall be responsible for any and all matters
relating to the Union Agreement which relate to the Acquired Business and its
employees prior to the Closing Date.
 
(j) Purchaser shall not assume any of the 401(k) or Health or Welfare Benefit
Plans or policies of Seller (other than the life insurance policies specified in
Schedule 2.1(h)). Effective on the Closing Date, Purchaser and/or Purchaser
Parent will establish and sponsor new 401(k) Plans (for the Union and Non-Union
employees of the Seller) and obtain new health insurance policies covering the
employees of the Acquired Business with substantially the same benefits as
received from Seller. In connection with the Concord Steel 401(k) Plan for Union
employees and the Concord Steel 401(k) Plan for Non-Union employees, Seller (i)
shall promptly permit withdrawal of participants’ account balances as required
by Seller’s Plans’ rules and, if Seller elects to terminate its plan and seek
IRS approval of such termination, (ii) shall not adopt any account freeze; (iii)
shall vest all employees in employer match contributions in account balances as
of the closing; (iv) shall transfer without acceleration or default all
outstanding participant loans to Purchaser’s plans; (v) shall pay, if any, all
surrender fees, market value adjustment fees, discontinuance fees in connection
with distribution of account balances (provided that Purchaser shall reimburse
one-half of such amount to Seller); and (vi) shall assist in enrollment of
participants in Purchaser’s plans to facilitate roll over of account balances.
 
48

--------------------------------------------------------------------------------


 
9.8.  Approvals and Consents.
 
(a) To the extent that the assignment by Seller to Purchaser of any of the
Contracts hereunder shall require the approval or consent of a party thereto and
such approval or consent has not been obtained by the Closing, if the Purchaser
and Seller agree to consummate the transactions contemplated by this Agreement,
this Agreement shall not constitute an agreement to assign the same if an
attempted assignment without such approval or consent would constitute a breach
thereof and such Contract shall not be deemed to be assigned under any other
provision hereof. If any such approval or consent of a third party that is
necessary for the transfer of the Purchased Assets has not been obtained by the
Closing, and the Purchaser and Seller agree to consummate the transactions
contemplated by this Agreement, the Seller shall continue after Closing to use
its commercially reasonable efforts to obtain such approval or consent.
 
(b) If any of the Purchased Assets is not transferred to the Purchaser pursuant
to this Agreement, the Seller and Purchaser shall cooperate in any commercially
reasonable arrangement designed to provide the Purchaser with all of the
material benefits of, and to have the Purchaser assume the burdens, liabilities,
obligations and expenses expressly contemplated to be assumed by the Purchaser
hereunder with respect to, such Purchased Assets. Seller shall take all
commercially reasonable efforts requested to enforce for the benefit of the
Purchaser any and all rights of the Seller with respect to any Purchased Assets
that are not otherwise transferred pursuant to the provisions of this Agreement.
Purchaser acknowledges and agrees that Seller’s agreement to undertake the
actions contemplated by Sections 9.8(a) and 9.8(b) shall be in lieu of any
damages that Purchaser may have and that Purchaser has expressly waived any
conditions to Closing with respect to such matters.
 
9.9.  Stock Purchase Agreement. At Closing, each of Purchaser Parent and Seller
shall execute and deliver the Stock Purchase Agreement and Seller shall purchase
from Purchaser Parent, and Purchaser Parent shall sell to Seller, the
Reinvestment Shares for the Reinvestment Share Price pursuant to the terms and
conditions of the Stock Purchase Agreement.
 
9.10.  Transfer Taxes and Fees. Purchaser and Seller shall equally share and be
responsible for all sales, use and other transfer taxes and fees imposed with
respect to the transfer of the Purchased Assets.
 
9.11.  Certain Transition Matters. The Parties agree to take such actions as are
specified on Schedule 9.11.
 
49

--------------------------------------------------------------------------------


 
10.  CONDITIONS PRECEDENT TO PURCHASER’S AND PURCHASER PARENT’S OBLIGATIONS.
Each and every obligation of Purchaser and Purchaser Parent to be performed on
the Closing Date shall be subject to the satisfaction prior to or at the Closing
of each of the following conditions:
 
10.1.  Representations and Warranties True on the Closing Date. Each of the
representations and warranties made by Seller in this Agreement shall be true
and correct in all material respects when made and shall be true and correct in
all material respects (except for such representations and warranties as are
qualified by materiality or Material Adverse Effect, which representations and
warranties shall be true and correct in all respects), at and as of the Closing
Date as though such representations and warranties were made or given on and as
of the Closing Date (subject to any changes in the Disclosure Schedule permitted
pursuant to Section 9.3 or otherwise consented to by Purchaser in writing).
 
10.2.  Compliance With Agreement. Seller shall have in all material respects
performed and complied with all of the agreements, obligations and covenants
under this Agreement which are to be performed or complied with by Seller prior
to or on the Closing Date.
 
10.3.  Absence of Litigation. Neither Purchaser, Purchaser Parent nor Seller
shall be subject to any order or injunction of a Government Authority which
restrains, enjoins or otherwise prohibits any of the transactions contemplated
by this Agreement.
 
10.4.  Material Consents and Approvals. All approvals, consents and waivers
listed in Schedule 10.4 attached to this Agreement (the “Material Consents”)
shall have been received.
 
10.5.  No Material Adverse Effect. During the period from the date hereof to the
Closing Date, there shall not have occurred any condition or fact in connection
with the Acquired Business which has, or which would reasonably be expected to
have, a Material Adverse Effect.
 
10.6.  Closing Deliveries. At the Closing, Seller shall have delivered to
Purchaser the closing deliveries listed in Section 6.2(a) of this Agreement.
 
10.7.  Seller’s Audited Financial Statements. The Accountants shall have
completed and delivered the audit of Seller’s Annual Financial Statements and
there shall be no material difference in the financial information presented in
the Audited Financial Statements from the information presented in the Annual
Financial Statements other than such changes resulting from any change from LIFO
to FIFO accounting and the inclusion of nonmaterial standard footnotes.
 
10.8.  Purchaser’s Financing. Purchaser shall simultaneously close on its
acquisition financing substantially on the terms and conditions set forth in the
Commitment Letter.
 
10.9.  Closing of Wilmington Transaction. Purchaser shall have received a
closing binder containing each of the material executed documents delivered in
connection with the Wilmington Transaction.
 
10.10.  Stock Purchase Agreement. The Stock Purchase Agreement shall have closed
in accordance with its terms.
 
50

--------------------------------------------------------------------------------


 
10.11.  Additional Escrow Agreement. Seller, Purchaser and Seller’s counsel (as
escrow agent) shall have entered into an escrow agreement providing for the
withholding of an amount of the Purchase Price equal to the estimated amount to
repair the matter specified in the second sentence of Item 1 of Schedule 4.8(c),
such funds to be used for the payment of such repair.
 
11.  CONDITIONS PRECEDENT TO SELLER’S OBLIGATIONS. Each and every obligation of
Seller to be performed on the Closing Date shall be subject to the satisfaction
prior to or at the Closing of the following conditions:
 
11.1.  Representations and Warranties True on the Closing Date. Each of the
representations and warranties made by Purchaser and Purchaser Parent in this
Agreement shall be true and correct in all material respects when made and shall
be true and correct in all material respects (except for such representations
and warranties as are qualified by materiality or Material Adverse Effect, which
representations and warranties shall be true and correct in all respects), at
and as of the Closing Date as though such representations and warranties were
made or given on and as of the Closing Date, except for any changes permitted by
the terms of this Agreement or otherwise consented to by Seller in writing.
 
11.2.  Compliance With Agreement. Each of Purchaser and Purchaser Parent shall
have in all material respects performed and complied with its agreements and
obligations under this Agreement which are to be performed or complied with by
it prior to or on the Closing Date.
 
11.3.  Absence of Litigation. Neither Purchaser, Purchaser Parent nor Seller
shall be subject to any order or injunction of a court of competent jurisdiction
which prohibits that the consummation of the transactions contemplated by this
Agreement.
 
11.4.  Closing Deliveries. At the Closing, Purchaser and/or Purchaser Parent
shall have delivered to Seller the closing deliveries listed in Section 6.2(b)
of this Agreement.
 
11.5.  Purchase Price. Purchaser shall have paid the Purchase Price less the
Escrow Amount to Seller and delivered the Escrow Amount to Escrow Agent in
accordance with the provisions of Section 2.3(b) of this Agreement.
 
12.  TERMINATION OF AGREEMENT.
 
12.1.  Causes. This Agreement and the transactions contemplated hereby may be
terminated at any time prior to the completion of the Closing as follows, and in
no other manner:
 
(a) By written agreement between the Parties;
 
(b) By written notice of termination from Purchaser or Purchaser Parent to
Seller if:
 
(i) a Material Adverse Effect occurs;
 
51

--------------------------------------------------------------------------------


 
(ii) at any time after the Outside Closing Date, provided that neither Purchaser
nor Purchaser Parent has not breached or failed to perform in any material
respect any of its representations, warranties, covenants, agreements or other
obligations set forth in this Agreement; and provided, further, that upon
receipt of a Material Disclosure Schedule Change by Purchaser within seven (7)
Business Days prior to the Outside Closing Date, Purchaser may, at its election
in writing, delay the Outside Closing Date to the date that is up to seven (7)
Business Days after its receipt of such Material Disclosure Schedule Change in
order for it to further investigate the matters described therein;
 
(iii) an order or injunction is entered by a Government Authority which
restrains, enjoins or otherwise prohibits any of the transactions contemplated
by this Agreement;
 
(iv) the covenant set forth in Section 7.3 is breached or violated; or
 
(v) pursuant to Section 9.3(b); or
 
(c) By written notice of termination from Seller to Purchaser and Purchaser
Parent if:
 
(i) at any time after the Outside Closing Date, provided that Seller has not
breached or failed to perform in any material respect any of its
representations, warranties, covenants, agreements or other obligations set
forth in this Agreement;
 
or
 
(ii) an order or injunction is entered by a Government Authority which
restrains, enjoins or otherwise prohibits any of the transactions contemplated
by this Agreement.
 
12.2.  Effect of Termination. In the event of a termination of this Agreement by
Purchaser, Purchaser Parent or Seller under Section 12.1 above, this Agreement
will forthwith become void and there will be no Liability on the part of a Party
to the other Party, except for (i) the Liabilities and obligations of the
Parties set forth in Sections 9.1, 12.2, 13, 14, 15 and 20 of this Agreement and
(ii) any Liability of any Party then in breach of this Agreement, which shall
survive any termination of this Agreement.
 
12.3.  Right to Proceed. If any of the conditions specified in Section 10 hereof
have not been satisfied, Purchaser or Purchaser Parent, in lieu of any other
rights that may be available to it, may waive its rights to have such conditions
satisfied prior to Closing and may proceed with the transactions contemplated
hereby, and if any of the conditions specified in Section 11 hereof have not
been satisfied prior to Closing, Seller, in lieu of any other rights that may be
available to it, may waive its right to have such conditions satisfied and may
proceed with the transactions contemplated hereby.
 
52

--------------------------------------------------------------------------------


 
13.  SURVIVAL; INDEMNIFICATION.
 
13.1.  Survival.
 
(a) Each of the representations and warranties made by Seller, Purchaser or
Purchaser Parent in this Agreement or in any of the Ancillary Documents
delivered hereunder shall survive the Closing through and until April 30, 2008;
provided, however, that notwithstanding the forgoing (a) the representations and
warranties set forth in Sections 4.1(Organizational Matters Regarding Seller and
Wilmington Purchaser), 4.8(b)(Title), 4.9(Taxes), 4.14(Benefit Plans) and
5.1(Organizational Matters Regarding Purchaser and Purchaser Parent) shall
survive the Closing through and until the expiration of the applicable statute
of limitations period relating to such matter, and (b) the representations and
warranties set forth in Section 4.12(Environmental Matters) shall survive the
Closing through and until the third anniversary of the Closing Date; provided,
further, that the survival periods set forth in this Section 13.1(a) shall be
subject to extension pursuant to Section 13.1(c) hereof.
 
(b) Each of the covenants, agreements and obligations set forth in this
Agreement made by Seller, Purchaser or Purchaser Parent in this Agreement or in
any of the Ancillary Documents delivered hereunder shall survive the Closing
Date through the applicable statute of limitations periods relating to such
matter; provided, however, that notwithstanding the forgoing the covenants,
agreements and obligations of the Seller to indemnify the Purchaser Indemnified
Parties in respect of any Losses arising or claimed by the Purchaser Indemnified
Parties in connection with Seller’s indemnification obligations set forth in
Section 13.3(a)(iii) in respect of the Non-Assumed Liabilities set forth in
Section 3.4(ii) hereof shall survive the Closing through and until the third
anniversary of the Closing Date; provided, further, that the survival periods
set forth in this Section 13.1(b) shall be subject to extension pursuant to
Section 13.1(d) hereof.
 
(c) Any representation or warranty that would otherwise terminate on the last
survival date with respect thereto pursuant to Section 13.1(a) shall continue to
survive if the notice referred to in Section 13.2(b) or Section 13.3(b), as the
case may be, of the breach, inaccuracy, default or nonperformance thereof shall
have been given on or prior to the last survival date with respect thereto to
the Party against whom indemnification may be sought.
 
(d) The covenants, agreements and obligations contained in this Section 13 and
in Section 14 of this Agreement shall survive with respect to any
indemnification claim properly asserted pursuant to Section 13.2(b) or Section
13.3(b), as the case may be, prior to the last survival date with respect
thereto pursuant to Section 13.1(b) until such claim is finally settled or
resolved in accordance with the terms thereof.
 
13.2.  Indemnification by Purchaser.
 
(a) Subject to the provisions of this Section 13.2 and the other provisions of
Section 13 of this Agreement, Purchaser and Purchaser Parent shall jointly and
severally indemnify Seller and its managers, employees, agents, successors and
assigns (the “Seller Indemnified Parties”) and hold the Seller Indemnified
Parties harmless from, against and in respect of the full amount of any and all
Losses incurred or sustained by, or imposed upon, the Seller Indemnified Parties
with respect to, by reason of or in connection with (i) any breach or inaccuracy
on the part of Purchaser or Purchaser Parent of their representations and
warranties contained in this Agreement or the Ancillary Documents; (ii) any
breach, violation, default, lack of performance or non-fulfillment on the part
of Purchaser or Purchaser Parent of any of their agreements, covenants or
obligations contained in this Agreement or the Ancillary Documents; and (iii)
the Assumed Obligations.
 
53

--------------------------------------------------------------------------------


 
(b) Notwithstanding anything to the contrary in this Agreement, the Seller
Indemnified Parties shall not be entitled to indemnification under Section
13.2(a) with respect to any claim for indemnification thereunder, unless Seller
has given Purchaser and Purchaser Parent written notice of such claim during the
applicable survival period set forth in Section 13.1 relating thereto and
setting forth in reasonable detail the facts and circumstances pertaining
thereto.
 
13.3.  Indemnification by Seller.
 
(a) Subject to the provisions of this Section 13.3 and the other provisions of
Section 13 of this Agreement, Seller shall indemnify Purchaser, Purchaser Parent
and their Affiliates, and their respective officers, directors, employees,
agents, successors and assigns (the “Purchaser Indemnified Parties”) and hold
the Purchaser Indemnified Parties harmless from, against and in respect of the
full amount of any and all Losses incurred or sustained by, or imposed upon, the
Purchaser Indemnified Parties with respect to, by reason of or in connection
with (i) any breach or inaccuracy on the part of Seller of any of its
representations and warranties contained in this Agreement or the Ancillary
Documents; (ii) any breach, violation, default, lack of performance or
non-fulfillment on the part of Seller of any of its agreements, covenants or
obligations contained in this Agreement or the Ancillary Documents; and (iii)
the Non-Assumed Liabilities.
 
(b) Notwithstanding anything to the contrary in this Agreement, the Purchaser
Indemnified Parties shall not be entitled to indemnification under Section
13.3(a) with respect to any claim for indemnification thereunder, unless
Purchaser or Purchaser Parent has given Seller written notice of such claim
during the applicable survival period set forth in Section 13.1 relating thereto
and setting forth in reasonable detail the facts and circumstances pertaining
thereto.
 
13.4.  Limitations on Indemnification.
 
(a) After the Closing occurs, notwithstanding anything to the contrary in this
Agreement, the Seller Indemnified Parties and the Purchaser Indemnified Parties
shall not be entitled to indemnification:
 
(i) in connection with any claim for indemnification hereunder with respect to
which such party has an enforceable right of indemnification, contribution or
right of set-off against any third party, unless such party is enjoined by a
court of competent jurisdiction or otherwise legally prevented from receiving
the benefit of any such set-off;
 
(ii) to the extent of any insurance proceeds actually received by the
indemnified party in connection with the facts giving rise to such
indemnification;
 
54

--------------------------------------------------------------------------------


 
(iii) to the extent such Loss is reserved for, or otherwise taken into account,
in the determination of the Closing Working Capital;
 
(iv) under Sections 13.2(a)(i) or 13.3(a)(i) (except in connection with a claim
for fraud) with respect to any Losses as to which the Purchaser Indemnified
Parties (collectively), on the one hand, or the Seller Indemnified Parties
(collectively), on the other hand, may otherwise be entitled to until such
Losses exceed $250,000.00, at which time such parties shall be indemnified
dollar for dollar to the extent any Liability with respect to such matters
exceeds $250,000.00;
 
(v) for any Losses payable in excess of an aggregate amount equal to
$2,000,000.00 by the Seller Indemnified Parties (collectively), on the one hand,
or the Purchaser Indemnified Parties (collectively), on the other hand, under
Sections 13.2(a)(i) or 13.3(a)(i) in respect of a breach or inaccuracy of a
representation or warranty; provided, that the limitation set forth in this
Section 13.4(a)(v) shall not be applicable in connection with (a) a claim for
fraud relating to this Agreement; (b) a breach or inaccuracy of a representation
or warranty set forth in Sections 4.1(Organizational Matters Regarding Seller
and the Wilmington Purchaser), 4.8(b)(Title), 4.9(Taxes), 4.14(Benefit Plans),
or 5.1(Organizational Matters Regarding Purchaser and Purchaser Parent); or (c)
a breach or inaccuracy of a representation or warranty set forth in Section 4.12
(Environmental Matters) (the limitations for which are addressed in Section
13.4(a)(vi) below);
 
(vi) for any Losses payable in excess of an aggregate amount equal to
$2,000,000.00 by the Seller Indemnified Parties (collectively) under (a) Section
13.3(a)(i) in respect of a breach or inaccuracy of the representations and
warranties set forth in Section 4.12(Environmental Matters) hereof or (b)
Section 13.3(a)(iii) in respect of the Non-Assumed Liabilities set forth in
Section 3.4(ii) hereof; provided, that the limitation set forth in this Section
13.4(a)(vi) shall not be applicable in connection with a claim for fraud
relating to this Agreement;
 
(vii) for any Losses in respect of the matters described on Schedule
13.4(a)(vii);
 
(viii) for any Losses relating to any matter, event or circumstance which would
result in a breach of a representation or warranty of Seller hereunder and (A)
which arose prior to the date of this Agreement and was actually known to any of
the Purchaser Indemnified Parties at and as of the execution and delivery hereof
as a matter, event or circumstance which consisted of a breach or violation of a
representation or warranty of Seller hereunder (but only to the extent such
matter, event or circumstance was known by any of the Purchaser Indemnified
Parties at the time of Purchaser’s execution and delivery of this Agreement, it
being agreed that the Purchaser Indemnified Parties have actual knowledge of,
among other things, the matters set forth on Schedule 13.4(a)(viii); or (B)
which arose after the execution and delivery hereof (but prior to Closing) and
was actually known to by any of the Purchaser Indemnified Parties at and as of
the Closing as a matter, event or circumstance which consisted of a breach or
violation of a representation or warranty of Seller which were made under the
certificate delivered at Closing pursuant to Section 6.2(a)(iv) hereof (but only
to the extent such matter, event or circumstance was known by any of the
Purchaser Indemnified Parties at the time of such delivery);
 
55

--------------------------------------------------------------------------------


 
(ix) for any Losses relating to any matter, event or circumstance which would
result in a breach of a representation or warranty of Purchaser hereunder and
(A) which arose prior to the date of this Agreement and was actually known to
any of the Seller Indemnified Parties at and as of the execution and delivery
hereof as a matter, event or circumstance which consisted of a breach or
violation of a representation or warranty of Purchaser hereunder (but only to
the extent such matter, event or circumstance was known by any of the Seller
Indemnified Parties at the time of Seller’s execution and delivery of this
Agreement); or (B) which arose after the execution and delivery hereof (but
prior to Closing) and was actually known to by any of the Seller Indemnified
Parties at and as of the Closing as a matter, event or circumstance which
consisted of a breach or violation of a representation or warranty of Purchaser
which were made under the certificate delivered at Closing pursuant to Section
6.2(b)(v) hereof (but only to the extent such matter, event or circumstance was
known by any of the Seller Indemnified Parties at the time of such delivery); or
 
(x) for an amount equal to any Tax benefit actually realized directly or
indirectly by an Indemnified Party in the tax year during which such Indemnified
Party made a claim for Losses and the immediately following two tax years of
such Indemnified Party (or of any Tax Group of which the Indemnified Party is
also a member) arising as a result of the incurrence or payment of such Losses
(after taking into account all other items of income, gain, loss, deduction or
credit of such Indemnified Party or any Tax Group of which the Indemnified Party
is a member).
 
13.5.  Procedures for Indemnification.
 
(a) Subject to Sections 13.6 and 13.7 of this Agreement, if a Party seeking
indemnification pursuant to this Section 13 (the “Indemnified Party”) shall
claim to have suffered a Loss for which indemnification is available under
Sections 13.2 or 13.3, as the case may be (for purposes of this Section 13.5,
regardless of whether such Indemnified Party is entitled to receive a payment in
respect of such claim), the Indemnified Party shall notify the Party from whom
indemnification with respect to such claim is sought (the “Indemnifying Party”)
in writing of such claim prior to the last survival date with respect thereto
pursuant to Section 13.1(a), which written notice shall describe the nature of
such claim, the facts and circumstances that give rise to such claim and the
amount of such claim if reasonably ascertainable at the time such claim is made
(or if not then reasonably ascertainable, the maximum amount of such claim
reasonably estimated by the Indemnified Party). In the event that within
forty-five (45) days after the receipt by the Indemnifying Party of such a
written notice from the Indemnified Party, the Indemnified Party shall not have
received from the Indemnifying Party a written objection to such claim, such
claim shall be conclusively presumed and considered to have been assented to and
approved by the Indemnifying Party.
 
(b) If within the forty-five (45) day period described in Section 13.5(a) above
the Indemnified Party shall have received from the Indemnifying Party a notice
setting forth the Indemnifying Party’s objections to such claim and the
Indemnifying Party’s reasons for such objection, then the Parties shall follow
the procedures set forth in Section 14 below with respect to the resolution of
such matter.
 
56

--------------------------------------------------------------------------------


 
13.6.  Procedures for Third-Party Claims.
 
(a) Any Indemnified Party seeking indemnification pursuant to this Section 13 in
respect of any legal proceeding, action, claim or demand instituted by any third
Person (in each case, a “Third-Party Claim”) shall give the Indemnifying Party
from whom indemnification with respect to such claim is sought (i) prompt
written notice (but in no event more than fifteen (15) days after the
Indemnified Party acquires knowledge thereof) of such Third-Party Claim (a
“Claim Notification”) and (ii) copies of all documents and information relating
to any such Third-Party Claim within fifteen (15) days of their being obtained
by the Indemnified Party; provided, that the failure by the Indemnified Party to
so notify or provide copies to the Indemnifying Party shall not relieve the
Indemnifying Party from any Liability to the Indemnified Party for any Liability
hereunder except to the extent that such failure shall have actually prejudiced
the defense of such Third-Party Claim.
 
(b) Subject to Section 13.7 of this Agreement, the Indemnifying Party shall have
the right, at its option and expense, to defend against, negotiate, settle or
otherwise deal with any Third-Party Claim with respect to which it is the
Indemnifying Party and to be represented by counsel of its own choice if it
delivers a notice to the Indemnified Party within thirty (30) days after receipt
of the notice provided by the Indemnifying Party under Section 13.6(a)
confirming that, with respect to such matter, it (i) agrees to assume the
defense thereof, (ii) waives any right to contest the indemnification of the
Indemnified Party pursuant hereto or the enforceability thereof, and (iii) has
the financial resources available to pay the reasonably foreseeable Losses with
respect to such matter (together with the amount held pursuant to the Escrow
Agreement), and if requested by the Indemnified Party, provides reasonably
satisfactory evidence of such financial resources (a “Defense Notification”). In
the event that the Indemnified Party does not receive a Defense Notification or
discontinues its defense of a Third-Party Claim, the Indemnified Party may
defend and settle such Third-Party Claim in such manner as it may deem
reasonably appropriate without prejudice to its indemnification claims against
the Indemnifying Party. The Indemnified Party may participate in any Third-Party
Claim with counsel of its choice and at its expense; provided, that if there
exists a conflict of interest (other than one that is of a monetary nature) that
would make it inappropriate for the Indemnifying Party’s counsel to represent
both the Indemnified Party and the Indemnifying Party, then the Indemnified
Party shall be entitled to retain its own counsel, at the expense of the
Indemnifying Party
 
(c) Neither the Indemnified Party or the Indemnifying Party shall enter into a
settlement of any such Third-Party Claim without the consent of the other, such
consent not to be unreasonably withheld or delayed provided that (i) the
Indemnified Party is unconditionally released from all Liability, (ii) that no
material ongoing restrictions on the Acquired Business are part of such
settlement and (iii) the settlement thereof would not have a Material Adverse
Effect on the Indemnified Party; provided, that until the Indemnified Party
receives a Defense Notification, the Indemnified Party may settle, compromise,
pay or discharge the same (provided that if the Indemnified Party proposes to
settle such matter prior to the expiration of the thirty (30) day period
described above in this section, the Indemnified Party shall provide the
Indemnifying Party with five business days’ advance notice thereof). If a firm
written offer is made to settle any such Third-Party Claim and the Indemnifying
Party proposes to accept such settlement and the Indemnified Party refuses to
consent to such settlement, then, provided that under such settlement (a) the
Indemnified Party is unconditionally released from all Liability, (b) that no
material ongoing restrictions on the Acquired Business are part of such
settlement and (c) the settlement thereof would not have a Material Adverse
Effect on the Indemnified Party: (i) the Indemnifying Party shall be excused
from, and the Indemnified Party shall be solely responsible for, all further
defense of such Third-Party Claim; and (ii) the maximum Liability of the
Indemnifying Party relating to such Third-Party Claim shall be the amount of the
proposed settlement if the amount thereafter recovered from the Indemnified
Party on such Third-Party Claim is greater; and (iii) the Indemnified Party
shall pay all of its attorneys’ fees, legal costs and expenses incurred after
rejection of such settlement by the Indemnified Party.
 
57

--------------------------------------------------------------------------------


 
(d)  In the event the Indemnifying Party exercises the right to undertake any
such defense against any such Third-Party Claim as provided above, the
Indemnified Party shall cooperate with the Indemnifying Party in such defense
and make available to the Indemnifying Party, all witnesses, pertinent records,
materials and information in the Indemnified Party’s possession or under the
Indemnified Party’s control relating thereto as is reasonably required by the
Indemnifying Party. Similarly, in the event the Indemnified Party is, directly
or indirectly, conducting the defense against any such Third-Party Claim, the
Indemnifying Party shall cooperate with the Indemnified Party in such defense
and make available to the Indemnified Party, all such witnesses, records,
materials and information in the Indemnifying Party’s possession or under the
Indemnifying Party’s control relating thereto as is reasonably required by the
Indemnified Party.
 
13.7.  Certain Procedures for Environmental Matters. With respect to Seller’s
indemnification obligation under Section 13.3(a)(i) as a result of a breach of a
representation or warranty set forth in Section 4.12 hereof, or under any other
Section of this Agreement relating to an Environmental Claim, Purchaser shall:
 
(i) if such claim relates to the Ohio Real Estate or the Leased Real Property,
provide Seller reasonable access to the Ohio Real Estate or the Leased Real
Property, as the case may be, so that Seller may conduct its own investigation,
testing and corrective action with respect to such matter;
 
(ii) provide Seller with the results, including analytical data, of any
investigation or testing conducted by Purchaser or, if available to Purchaser,
any third party;
 
(iii) except as may otherwise be required by Law, not contact any Governmental
Authority without the prior consent of Seller (such consent not to be
unreasonably delayed or withheld);
 
(iv) to the extent Seller consents to any contact described in Section
13.7(iii), give Seller a reasonable opportunity to participate in any
discussions or negotiations with any Governmental Authority concerning such
matter;
 
(v) if corrective action is required in any such matter, give Seller a
reasonable opportunity to develop and implement a plan of corrective action
using appropriately licensed and trained professionals for Purchaser’s review
and approval (such approval not to be unreasonably withheld so long as such plan
(a) does not materially interfere with the business of the Acquired Business,
(b) reasonably details the proposed work to be completed, (c) estimates costs
and timeframes and provides evidence of compliance with all applicable Laws and
(d) provides for a performance bond (or other security reasonably acceptable to
Purchaser) for projects likely to exceed $200,000 in cost), and reasonably
cooperate in the development and implementation of such plan on a cost effective
basis;
 
58

--------------------------------------------------------------------------------


 
(vi) Any such plan of action shall, to the extent permitted under Environmental
Laws, be based on the continued use of the property for industrial use of the
property and may rely on and utilize institutional controls (such as deed
notices or restrictions) and shall contain reasonable steps so as to minimize
disruption of or adverse effect on the ongoing operations of the Acquired
Business;
 
(vii) cooperate fully and in good faith with Seller in performing such tasks as
Seller and its technical professionals and representatives may reasonably
request to complete any environmental investigations or environmental
remediation being undertaken by Seller pursuant to this Agreement and the agreed
upon corrective plan (including to take, or cause to be taken, all commercially
reasonable actions and to do, or cause to be done, all commercially reasonable
things necessary to cooperate with Seller to effect the corrective plan), with
Purchaser being compensated for any reasonable and actual Losses incurred in
connection therewith. Without limiting the scope of the foregoing, Purchaser
shall cause its employees to reasonably cooperate with Seller and to afford
Seller, its agents, employees and technical professionals reasonable access to
relevant records relating to the matters which may be Seller’s responsibility
under this Agreement; and
 
(viii) with respect to any environmental remediation undertaken by Seller,
Seller shall be responsible for completing such remediation only to the extent
required under Environmental Laws in effect as of the Closing Date.
 
13.8.  Exclusive Remedy. Subject to Sections 7.7 and 13.9 of this Agreement,
except in the case of fraud, the indemnification obligations of Purchaser,
Purchaser Parent and Seller under this Section 13 shall constitute the sole and
exclusive remedies of Seller, Purchaser and Purchaser Parent, respectively, for
the breach of any covenant, agreement, representation, warranty or obligation in
this Agreement by the Seller, the Purchaser or the Purchaser Parent, as the case
may be, and the Seller, the Purchaser and the Purchaser Parent shall not be
entitled to rescission of this Agreement or to any further indemnification
rights or claims of any nature whatsoever in respect thereof, all of which the
Purchaser, Purchaser Parent and the Seller waive. Notwithstanding anything to
the contrary in this Agreement, no Party shall be entitled to indemnification
under this Section 13 for a diminution in the stock price of any Affiliate of
the Purchaser whose shares are publicly traded or punitive damages.
 
13.9.  Specific Performance. Because of the unique nature of the Purchased
Assets, each of the Parties shall have the right to specific performance of the
obligations of the other Party hereunder with respect to the purchase and sale
of the Purchased Assets and the other obligations of the Parties hereunder.
 
13.10.  Disposition of Reinvestment Shares. Seller agrees and covenants that
during the Lock-Up Period (as defined in Exhibit I to the Stock Purchase
Agreement) the Seller shall not pledge, encumber, hypothecate, grant or suffer a
consensual lien with respect to, transfer, gift or otherwise dispose of the
Reinvestment Shares.
 
59

--------------------------------------------------------------------------------


 
13.11.  Insurance Claims. Notwithstanding any provision of this Agreement, if
Seller does not provide a Defense Notification with respect to, or discontinues
its defense of, any Third-Party Claim, the Purchaser may (on behalf of itself
and the Purchaser Indemnified Parties), to the extent that the Purchaser
Indemnified Parties has any continuing Losses after taking into account the
receipt of payment in respect of such Third-Party Claim by Seller or from the
Escrow Agent (i) have the right to directly tender claims, whether under its own
name as successor of the Acquired Business, or under the name of the Seller,
acting as its attorney-in-fact, under Seller’s insurance programs regardless of
when a claim is presented against the Acquired Business, (ii) be entitled to the
benefit of the insurance proceeds relating to any Losses for acts occurring or
arising with respect to the Acquired Business prior to the Closing; and (iii) be
entitled to require Seller to tender any claims against the insurance policies
of the Acquired Business on behalf of the Purchaser Indemnified Parties in any
manner reasonably specified by the Purchaser; provided, that with respect to
claims or actions that the Purchaser shall make or direct to be made pursuant to
clause (i) and (iii) above, Purchaser shall indemnify and hold harmless Seller
from any Losses relating to any claims made, documents submitted, or any actions
taken, by Purchaser (or Seller at Purchaser’s request) if its determined that
such claim, submission or action was made in a fraudulent manner. From and after
the Closing, Purchaser shall have the right to participate in the defense and
prosecution of insurance claims arising prior to the Closing in accordance with
Section 13.6. Any proceeds actually received under such claims by any of the
Purchaser Indemnified Parties shall be deducted from any indemnification claim
against Seller pursuant to Section 13.4(a)(i) and (ii). Notwithstanding any
provision of Section 13.6(c), if (a) any proposed settlement of an insurance
claim does not represent the full amount of Losses of Purchaser in connection
with such claim and (b) the limits of Seller’s insurance policies are not
exhausted by such claims, then, prior to settling any such claim, Seller shall
obtain the Purchaser’s consent to settle such insurance claim (such consent not
to be unreasonably withheld or delayed).
 
14.  DISPUTE RESOLUTION; GOVERNING LAW; JURISDICTION, ETC. 
 
14.1.  Dispute. As used in this Agreement, “Dispute” shall mean any dispute or
disagreement between Purchaser or Purchaser Parent and Seller concerning the
interpretation of this Agreement, the validity of this Agreement, any breach or
alleged breach by any Party under this Agreement or any other matter relating in
any way to this Agreement; provided, that “Dispute” shall not include any
dispute relating to the Closing Working Capital which shall be resolved in
accordance with Section 2.4 hereof.
 
14.2.  Process. If a Dispute arises the Parties shall promptly attempt to
resolve any Dispute by negotiations between the Purchaser, Purchaser Parent and
the Seller. Either Purchaser, Purchaser Parent or Seller may give the other
Party written notice of any Dispute not resolved in the normal course of
business. Representatives of Purchaser, Purchaser Parent and Seller shall
discuss at a mutually acceptable time and place within ten (10) calendar days
after delivery of such notice, and thereafter as often as they reasonably deem
necessary, to exchange relevant information and to attempt to resolve the
Dispute. If the Dispute has not been resolved by these Persons within thirty
(30) calendar days of the disputing Party’s notice, or if the Parties fail to
meet within such ten (10) calendar days, either the Purchaser or the Seller may
take such actions and exercise such rights as they may have under applicable
Law. No provision of this Section 14.2 shall limit or prohibit a Party from
sending at any time a notification to the Escrow Agent pursuant to the Escrow
Agreement; or (ii) taking such actions as are required by applicable Law. 
 
60

--------------------------------------------------------------------------------


 
14.3.  General. 
 
(a)  Provisional Remedies. At any time during the procedures specified in
Section 14.2 of this Agreement, a Party may seek a preliminary injunction or
other provisional judicial relief if in its judgment such action is necessary to
avoid irreparable damage or to preserve the status quo. Despite such action, the
Parties will continue to participate in good faith in the procedures specified
in this Section 14 of this Agreement.
 
(b)  Tolling Statue of Limitations. All applicable statutes of limitation and
defenses based upon the passage of time shall be tolled while the procedures
specified in this Section 14 of this Agreement are pending. The Parties will
take such action, if any, as is required to effectuate such tolling.
 
(c)  Performance to Continue. Each Party is required to continue to perform its
obligations under this Agreement pending final resolution of any Dispute.
 
(d)  Extension of Deadlines. All deadlines specified in this Section 14 of this
Agreement may be extended by mutual agreement between the Purchaser and the
Seller.
 
14.4.  Governing Law, Venue and Waiver of Jury Trial. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED UNDER AND IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF DELAWARE, EXCLUDING ANY CHOICE OF LAW RULES THAT MAY DIRECT THE
APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
 
EACH PARTY TO THIS AGREEMENT, BY ITS EXECUTION HEREOF, (I) HEREBY IRREVOCABLY
SUBMITS, TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE (OR IF JURISDICTION THERETO IS NOT PERMITTED BY
LAW, THE STATE COURTS OF THE STATE OF DELAWARE LOCATED IN NEW CASTLE COUNTY FOR
THE PURPOSE OF ANY ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED UPON
THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER HEREOF, (II) HEREBY WAIVES, AND
AGREES TO CAUSE EACH OF ITS SUBSIDIARIES TO WAIVE, TO THE EXTENT NOT PROHIBITED
BY APPLICABLE LAW, AND AGREES NOT TO ASSERT, AND AGREES NOT TO ALLOW ANY OF ITS
SUBSIDIARIES TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH
ACTION, ANY CLAIM THAT IT IS NOT SUBJECT PERSONALLY TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT ITS PROPERTY IS EXEMPT OR IMMUNE FROM ATTACHMENT OR
EXECUTION, THAT ANY SUCH PROCEEDING BROUGHT IN ONE OF THE ABOVE-NAMED COURTS IS
IMPROPER, OR THAT THIS AGREEMENT OR THE SUBJECT MATTER HEREOF MAY NOT BE
ENFORCED IN OR BY SUCH COURT AND (III) HEREBY AGREES NOT TO COMMENCE OR TO
PERMIT ANY OF ITS SUBSIDIARIES TO COMMENCE ANY ACTION, CLAIM, CAUSE OF ACTION OR
SUIT (IN CONTRACT, TORT OR OTHERWISE), INQUIRY PROCEEDING OR INVESTIGATION
ARISING OUT OF OR BASED UPON THIS AGREEMENT OR RELATING TO THE SUBJECT MATTER
HEREOF OTHER THAN BEFORE ONE OF THE ABOVE-NAMED COURTS NOR TO MAKE ANY MOTION OR
TAKE ANY OTHER ACTION SEEKING OR INTENDING TO CAUSE THE TRANSFER OR REMOVAL OF
ANY SUCH ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT, TORT OR
OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION TO ANY COURT OTHER THAN ONE OF
THE ABOVE-NAMED COURT WHETHER ON THE GROUNDS OF INCONVENIENT FORUM OR OTHERWISE.
EACH PARTY HEREBY CONSENTS TO SERVICE OF PROCESS IN ANY SUCH PROCEEDING IN ANY
MANNER PERMITTED BY DELAWARE LAW, AND AGREES THAT SERVICE OF PROCESS BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT ITS ADDRESS SPECIFIED
PURSUANT TO SECTION 15 IS REASONABLY CALCULATED TO GIVE ACTUAL NOTICE PROVIDED
THAT THE PARTY DELIVERING SUCH NOTICE RECEIVES A SIGNED RETURN RECEIPT IN
RESPECT THEREOF.
 
61

--------------------------------------------------------------------------------


 
EACH OF THE PARTIES HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY
FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN
CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT
OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH OF THE PARTIES
AGREE AND ACKNOWLEDGE THAT IT HAS BEEN INFORMED THAT THIS SECTION 14 CONSTITUTES
A MATERIAL INDUCEMENT UPON WHICH THE OTHER PARTIES HERETO ARE RELYING AND WILL
RELY IN ENTERING INTO THIS AGREEMENT AND ANY OTHER AGREEMENTS RELATING HERETO OR
CONTEMPLATED HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY
OF THIS SECTION 14 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH
SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
62

--------------------------------------------------------------------------------


 
15.  NOTICES. Any notice or other communication required or permitted hereunder
shall be in writing and shall be considered delivered in all respects when it
has been (i) delivered by hand or overnight courier, (ii) by acknowledged
facsimile transmission followed by either the original mailed by certified mail,
return receipt requested, or delivered by hand or overnight courier or (iii)
three (3) days after it is mailed by certified mail, return receipt requested,
first class postage prepaid, addressed as follows:
 
To Seller
With a copy to:
   
CRC Acquisition Co. LLC
c/o Riparian Partners, Ltd.
2400 Financial Plaza
Providence, Rhode Island 02903
Attn: Brendan VanDeventer
Fax: (401) 274-4933
Greenberg Traurig, LLP
One International Place
Boston, MA 02110
Attn: James P. Redding
Fax: 617-897-0961
 
    To Purchaser or Purchaser Parent: With a copy to:    
Net Perceptions, Inc.
One Landmark Square
22nd Floor
Stamford, Connecticut 06901
Attn: Nigel P. Ekern
Fax: 203-428-2022
Kane Kessler, P.C.
1350 Avenue of the Americas
26th Floor
New York, New York 10019
Attn: Robert L. Lawrence
Fax: 212-245-3009



or such other addresses as shall be similarly furnished in writing by either
Party.


16.  EXHIBITS. All exhibits and schedules hereto are by reference incorporated
herein and made a part hereof.
 
17.  ENTIRE AGREEMENT; BINDING EFFECT. This Agreement (including all schedules
and exhibits attached hereto) contains the entire agreement between the Parties
hereto with respect to the transactions contemplated herein, and there are no
agreements or understandings between the Parties other than those set forth or
referenced herein or executed simultaneously or in connection herewith. This
Agreement shall be binding upon and inure to the benefit of the Parties hereto
and their respective heirs, legal representatives, successors and assigns.
 
18.  HEADINGS. The headings in this Agreement are inserted for convenience only
and shall not constitute a part hereof.
 
19.  EXPENSES. Each of the Parties hereto shall be solely responsible for and
pay its own consulting, accounting, legal, and other charges and expenses
incurred by such Party in connection with the negotiation, execution and
performance of this Agreement, the related agreements and the transactions
contemplated hereby and thereby without obligation to pay or contribute to the
expenses incurred by any other Party.
 
20.  AMENDMENT. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed on behalf
of all of the Parties hereto or, in the case of a waiver, by the party waiving
compliance.
 
21.  WAIVER. The failure of any Party at any time or times to require
performance of any provision of this Agreement shall in no manner affect the
right to enforce that provision or any other provision hereof at any time
thereafter, except as specifically limited herein.
 
63

--------------------------------------------------------------------------------


 
22.  TIME OF THE ESSENCE. Time is deemed to be of the essence with respect to
all of the terms, covenants, representations and warranties of this Agreement.
 
23.  ASSIGNMENT. Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any of the Parties hereto without the
prior written consent of the other Parties. Notwithstanding the foregoing
sentence, at Purchaser’s option Purchaser shall have the right (i) to designate
one or more Affiliates of the Purchaser to purchase all or any portion of the
Purchased Assets and (ii) to assign as collateral to one or more financing
sources, all of its right, title and interest under this Agreement, provided,
however, that no such designation or assignment by Purchaser shall relieve
Purchaser or Purchaser Parent of any of their obligations or liabilities under
this Agreement.
 
24.  NO THIRD PARTY BENEFICIARY. Neither this Agreement nor any provision
hereof, nor any statement, schedule, certificate, instrument or other document
delivered or to be delivered pursuant hereto, nor any agreement entered into or
to be entered into pursuant hereto or any provision thereof, is intended to
create any right, claim or remedy in favor of, or impose any obligation upon,
any Person other than the Parties hereto and their respective successors and
permitted assigns.
 
25.  COUNTERPARTS; FACSIMILE SIGNATURE. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same agreement. Each of the Parties to
this Agreement agrees that a signature delivered by facsimile by any of the
Parties is intended to be its signature and shall be valid, binding and
enforceable against such Person.
 
[SIGNATURES ARE ON THE FOLLOWING PAGE]

64

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the Parties hereto has executed this Asset Purchase
Agreement all as of the day and year first above written.
 

       
SELLER:
 
CRC ACQUISITION CO. LLC
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: 
 
Title: 

 

       
PURCHASER:
 
SIG ACQUISITION CORP.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Nigel P. Ekern
 
Title:    Treasurer and Secretary

 

       
PURCHASER PARENT:
 
NET PERCEPTIONS, INC.
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Nigel P. Ekern
 
Title:    Chief Administrative Officer

  

--------------------------------------------------------------------------------


 